 111In the Matter of SUN TENT-LUEBBERT COMPANY; CALIFORNIA CANVASJOBBERSCLUB;SOUTHERN CALIFORNIANS,INC. ;THE NEUTRALTHOUSANDS,INC.;G. L. HUFF ANDCLAY C.RITTENHOUSE, DOINGBUSINESS AS EMPLOYEES ADVISORY SERVICE; AND MERCHANTS ANDMANUFACTURERS ASSOCIATION OF LOS ANGELESandTEXTILE WORKERSUNION OFAMERICA, LOCAL No. 99, C.I.0. andINDEPENDENT CANVASWORKERS UNION7 INC., PARTY TO THE CONTRACT-In the Matter of MELLUS BROTHERS &, COMPANY, INC.; CALIFORNIACANVAS JOBBERS CLUB; SOUTHERN CALIFORNIANS, INC.; THENEUTRAL THOUSANDS, INC.; G. L. HUFF AND CLAY C. RITTENHOUSE,DOING BUSINESS AS EMPLOYEES ADVISORY SERVICE; AND MERCHANTS ANDMANUFACTURERS ASSOCIATION OF Los ANGELESandTEXTILE WORKERSUNION OF AMERICA, LOCAL No. 99, C. I. 0.andINDEPENDENT CANVASWORKERS UNION, INC., PARTY TO THE CONTRACTIn the Matter of DOWNIE BROTHERS, INC. ; CALIFORNIA CANVAS JOB-BERS CLUB ; SOUTHERN CALIFORNIANS, INC. ; THE NEUTRAL THOU-SANDS, INC. ; G. L. HUFF AND CLAY C. RITTENHOUSE, DOING BUSINESSASEMPLOYEES ADVISORY SERVICE; AND MERCHANTS AND MANUFAm'URERS ASSOCIATION OF Los ANGELESandTEXTILEWORKERSUNION OF AMERICA, LOCAL No. 99, C. I.0. andINDEPENDENT CANVASWORKERS UNION, INC., PARTY TO THE CONTRACTIn the Matter Of UNITED TENT AND AWNING COMPANY, LTD., CALI-FORNIA CANVAS JOBBERS CLUB; SOUTHERN CALIFORNIANS, INC.; THENEUTRAL THOUSANDS, INC.; G. L. HUFF AND CLAY C. RITTENHOUSE,DOING BUSINESS AS EMPLOYEES ADVISORY SERVICE; AND MERCHANTSAND MANUFACTURERS ASSOCIATION OF Los ANGELESandUPHOLSTERERSINTERNATIONAL UNION OF NORTH AMERICA, LOCAL No. 15, A. F. L.andINDEPENDENT CANVAS WORKERS UNION, INC., PARTY TO THECONTRACTCases Nos. C-1693 to C-1696inclusive-Decided November 29, 1941Jurisdiction:canvas goods manufacturing industry.Unfair Labor PracticesCompany-Doni.inated Union:employers confronted with organizationcampaignsof an "outside" union sought advice and assistance of institutional respondentsin defeating the attempts of their employees at self organization and collectivebargaining, together with the institutional respondents and as an integralpart of the institutional respondents' general scheme or plan to lend their37 N L R B No. 15.50 SUN TENT-LUEBBERTCOMPANY51services to;employers in effectuating the "open shop" program throughoutSouthern California, employers dominated and interfered with the formationof the "inside" union by oftering their cooperation and support to facilitateits establishment, and with the aid of institutional respondents and pursuantto its established procedure, imposed upon the "inside organization" basicdocuments which disabled it from acting as the freely chosen representativeof their employees-employers alone violated Section 8 (2) of the Act by thevarious forms of supervisory support accoidcd the "inside" organization, thesolicitation of members and dues on company time and property, and the freeand unhampered use of uu orking time for the conduct of the "inside" organiza-tion's affairs by its members generallyDr5Giinioiatwo2:lay-off of an employee of -one of the employers because of theemployee's advocacy on behalf of the "outside" organization and his outspokenopposition to the "inside" organization,helddiscriminatoryRemedial Orders:employers ordered to cease and desist from dominating andinterfering with the administration of the "inside" organization and confeder-ating or conspiring with each other or with the institutional respondents orwith any other individual or gi oup for similar unlawful purposes ; institutionalrespondents ordered to cease and desist from unfair labor practices engagedin and from the conduct which brought about the concerted violations; domi-nated organizationordereddisestablished by employers, since it has notentl.i abandoned by a vote of its membership; contract with dominated-organization abrogated; to prevent similar unfair labor practices by institutionalrespondents acting in the interest of other employers whom they have publiclyand persistently invited to enlist their services in introducing above planamong their employees, Board orders them to cease and desist from in anyother manner, severally, jointly, or in concert with other employers, inter-fering with the rights guaranteed to employees in Section 7 of the Act, andto notify all such persons to whom they have offered their illegal plan thatthey have in effect abandoned such plan ; back pay awarded discriminatedlaid-off employee.Definitions:institutional respondentsheldto be employers of employees of canvascompanies within the meaning of Section 2 (2) of the Act, despite their con-tentions that they are so-called "civic" organizations, since by their partici-pating as agents of the canvas companies in the unlawful scheme pursuant towhich an "inside" oiganization was formed, controlled, and supported, theyacted "directly or indirectly" in the interest of the canvas companiesMr. David SokolandMr. William R. Walsh,for the Board.Mr. Harry K. Wolff,of San Francisco, Calif., for Sun Tent.Mr. Guy T. Graves,of Los Angeles, Calif., for Mellus.Howlett & MacLaren,byMr. Elmer H. Howlett,of Los Angeles,Calif., for the canvas companies and the Club.Latham ee Watkinns,byMr. Paul R. Watkins,ofLos Angeles,Calif., for Southern Californians, T. N. T., and the Service. -Mr. H. W. ElliottandMblr.C. R. Leslie,of Los Angeles, Calif., forM. & M.'Mr. Frank S. Lopez, Jr.,andMr. R. B. Gatewood,of Los Angeles,C'alif., for the TextileWorkers. .52DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Charles L. Yost,of Los Angeles,Calif., for the Upholsterers.Miss Ida Klaus,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Textile Work-ersUnion of America, Local No. 99, C. I. 0., and by UpholsterersInternational Union of North America, Local No. 15, A. F. of L.,herein called, respectively, the TextileWorkers and the Upholster-ers, the National Labor Relations Board, herein called the Board,by the Regional Director for the Twenty-first Region (Los Angeles,California)issued its complaint,dated September 26, 1939, againstthe following companies, organizations, and individuals, herein calledthe respondents : Sun Tent-Luebbert Company, herein called Sun'Tent;Mellus Brothersand Company,Inc., herein calledMellus;Downie Brothers, Inc., herein called Downie; United Tent and Awn-ing Company, Ltd., herein called United;' California Canvas Job-bers Club, herein called the Club; Southern Californians, Inc., herein,called Southern Californians; The Neutral Thousands, herein calledT. N. T.; G. L. Huff and Clay C. Rittenhouse, doing business asEmployees Advisory Service, herein called the Service; and Mer-chants and Manufacturers Association of Los Angeles, herein calledM. & M.2The complaint alleged that the respondents had engaged in andwere engaging in unfair labor practices affecting commerce within-themeaning of Section 8 (1), (2), and (3) and Section .2 (6) and(7) of the National Labor Relations. Act, 49 Stat 449, herein called-theAct.Copies of the amended charges and the complaint, accom-panied by notice of hearing, were duly served upon the respondents,the Textile Workers, the Upholsterers, and upon Independent Canvas'These four respondents are herein referredto collectivelyas the canvas companiesand theiemammg respondents are heiem refereedto collectivelyas the institutional-respondents2By orderof theBoai d issued on September25, 1939, andamendedon October4. 1939,pursuantto Article If, Section36 (b) of NationalLabor RelationsBoard Rulesand Regula-tions-Series2, thetour proceedings were consolidated for purposesof hearing "and fur allother purposes"The icspondentscontended at thehearing and argued in their briefs thatthis order was prejudicial in that it deprived them of an opportunityto segregatethe issuesrelating toeach of themand to present evidence in support of their respective defensesSince the chargesrelatedto a single set offacts involvingall the respondents of derly pro-cedure required a consolidation of the cases and the issuance of a singlecomplaint.webelieve thatthe complaintand the otherpleadings adequately apprised the respondents ofthe nature of the issues litigatedand that theywere afforded a fair opportunityto prenaie,their respective cases and to present evidence. SUN TENT-LUEBBERTCOMPANY.53Workers Union, Inc., herein called the Independent, alleged in 'thecomplaint to be company-dominated.The complaint alleged, in substance, (1) that the institutional re-spondents are employers within the meaning of Section 2 (2) ofthe Act; (2) that Southern Californians, T. N. T., and the Serviceengaged in numerous activities for and on behalf of all the respond-ents, designed to interfere with the rights of employees to organ-ize and bargain collectively; (3) that M. & M., by various specifiedacts, engagedconduct calculated to interfere with, restrain, andcoerce the employees of the canvas companies in the exercise of theirrights under the Act; (4) that all the respondents, "acting together,"on or about December 2, 1937, and thereafter, dominated and inter-fered with the formation and administration of the Independent,contributed support to it, and unlawfully entered into a contract withit in respect to rates of pay, wages, hours of employment, and otherconditions of employment; (5) that all the respondents, prior to andsince on-or about December 2,1937, have participated in "a plan ofinterference with the self-organization of their employees and withtheir freedom of choice of representatives for collective bargaining"by engaging in certain specified conduct designed to influence andcoerce the employees of the canvas companies into joining and assist-ing the Independent and against becoming members of labor organ-izations affiliated with the American Federation of Labor or theCongress of Industrial Organizations, particularly the Upholsterersand the TextileWorkers; and (6) that all the respondents dis-criminated against a named employee of Sun Tent and against threenamed employees of United with respect to tenure of employmentand terms and conditions of employment, thereby discouraging mem-bership in the Textile Workers and the Upholsterers .3On October 9, 1939, Southern Californians filed its answer to thecomplaint, setting forth the principles pursuant to which it was or-ganized and has been operating, admitting that it had from time 'otime contributed substantial scans of money to T. N. T. but denying theexercise of any control over that organization, admitting that itformed and has been financing the Service, and denying all other ma-terial allegations of the complaint relating to it.On October 10,1939, T. N. T. and the Service filed separate answers to the complaint,the former admitting the receipt of financial assistance from Southern3 On January 31, 1940, the Board approved a "Compromise Agreement Per Settlement"entered into by United, the Upholsterers, and counsel for the Board with respect to thethree employees of United and directed that such "Compromise Agreement For Settlement"be made a part of the'record in these proceedings.Thereafter, on February 14, 1940, theBoard issued its Decision and Order in that portion of the case.Sun Tent-Luebbert,et al.,20 N. L R B. 427. The allegations with respect to these three employees will consequentlynot be considered herein.433257-42-vor, 37 54.DECISIONS OF NATIONAL LABOR RELATIONS BOARDCalifornians and the latter admitting that it had been organized andwas being supported by Southern Californians but each denying allother material allegations of the complaint relating to it.On thesame day, Al. & M. filed its answer, denying all material charges ofthe complaint relating to it.At various times thereafter, each of theother respondents filed its separate answer, denying all materialavermeflts of the complaint relating to it.Clay C. Rittenhouse fileda separate answer in his own behalf and as a member of the Service,admitting all allegations of the complaint as to his activities exceptthree subsidiary charges.Pursuant to notice, a hearing on the complaint was held on variousdays from October 16, 1939, to June 3, 1940, at Los Angeles, California,beforeHoward Myers, the Trial Examiner duly designated by theChief Trial Examiner.The Board and all the respondents were rep-resented by counsel and participated in the hearing.The Textileworkers and the Upholsterers were represented by their business rep-resentatives and participated in the hearing.The Independent didnot appear.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.At the commencement of the hearing, all respondents save Al. & M.moved for the filing of a bill of particulars by counsel for the Boardwith respect to certain specified paragraphs of the complaint; themotions were granted in some respect and were withdrawn as to otheritems.In addition, each respondent moved to segregate its case fromall the other cases and to strike from the complaint all allegations asto the other respondents.The motions were denied.At the close ofthe Board's case, and again at the close of the entire case, the respond-ents moved to strike certain evidence from the record as immaterialand incompetent and to dismiss the complaint as to each of them formisjoinder of causes of action, for lack of proof, and for want ofjurisdiction.The Trial Examiner reserved decision on all these mo-tions except that relating to the testimony of one witness, which heordered stricken from the record. In his Intermediate Report, theTrial Examiner denied the motions in all other respects.Variousrulings were made by the Trial Examiner during the course of thehearing on other motions and on objections to the admission of evi-dence.The Board has reviewed all rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsmade at the hearing and in the intermediate Report are herebyaffirmed.Upon the conclusion of the hearing, opportunity for oral argumentbefore the Trial Examiner and for the filing of a brief for his con- SUN TENT-LUEBBERTCOMPANY55sideration was afforded all parties.Counsel for Al. & M., Sun Tent,Downie, and United argued orally before the Trial Examiner but noneof the parties availed itself of the opportunity to file briefs.On September 26, 1940, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties, in whichhe found that all the respondents except the Club had engaged inunfair labor practices and recommended that such respondents ceaseand *desist therefrom and take certain affirmative action deeined nec-essary to effectuate the policies of the Act.With respect to the Club,lie found that the evidence was insufficient to establish its participationin any of the acts with which the other respondents had been chargedand recommended that the complaint be dismissed as to it.There-after all respondents but the Club filed exceptions to the, IntermediateReport, and the canvas companies,. Southern Californians, andAl. & Al. submitted supporting briefs.On August 4, 1941, pursuantto notice,' a hearing was held before the` Board at Washington, D. C.,for the purpose of oral argument.M. & Al. was represented by'coun-sel and participated in the hearing.The other parties did not appear.The Board has considered the exceptions to the Intermediate Re-port and the briefs filed in support thereof and, insofar, as the excep-tions are inconsistentwith the findings,conclusions;and order: set,forth below, finds no merit in them.Upon the entire record in the case, the Board makes the, following :FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENTSSean Tentis a California corporation, having its principal office andplace-of.husiness at San Francisco; California. 'It owiis and operatesa plant at Los Angeles; California, where it'is engaged in the manu-facture, sale, and distribution of tents, tarpaulins, bags, canvvas goods,and outdoor garden furniture.During the year 1938, in connectionwith the operations at its Los Angeles plant, the respondent Sun Tent-purchased raw materials consisting of cotton, thread, burlap, hard-ware, metal frames, and paint amounting in value to approximately$242,100, of which $136,765 represented purchases originating outsidethe State.For the same period, the total sales of products of the LosAngeles plant amounted in value to in excess of $338,000, about 18 percent of which was derived from sales made to purchasers outside theState.These proceedings are concerned with the activities of tlherespondent Sun Tent at its Los Angeles plant.Mellusis a California corporation', having its sole place of businessat Los Angeles, California, where it is engaged in the manufacture,sale, and distribution of tents, tarpaulins,bags, gliders, lawn swings, 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDumbrellas, and outdoor furniture.During the year 1938, it purchasedraw materials consisting of cotton fabrics, thread, kapok, burlap,hardware, metal chains, glider frames, lawn swing frames, chairs, andtables, and paint and lumber valued at $392,283.25, about 45 per centof which represented purchases originating outside the State.Duringthe same year, its total sales amounted in value to $543,014.25, of which9 per cent was derived from sales made to purchasers outside the State.Downieis a California corporation with its sole place of businessat Los Angeles, California, where it.is engaged in the manufacture,sale, and distribution of canvas goods, hammocks, and umbrellas.During the year 1938, it purchased raw materials consisting ofcanvas, rope, thread, burlap, wood frames, and hardware amountingin value to $154,720.28, of which $55,456.25 represented shipmentsfrom points outside the State. Its total sales during the year 1938amounted in value to $277,379.23, of which amount $7,287.16 wasderived from sales made outside the State.Unitedis a California corporation having its sole place of busi-ness at Los Angeles, California, where it is engaged in the manu-facture, sale, and distribution of tents, tarpaulins, bags, canvas goods,and outdoor and garden furniture. Its purchases of raw materialsduring the year 1938 consisted of cotton fabric, thread, burlap, hard-ware, metal frames, paints, and lumber and amounted in value to$137,004.92, of which $100,913.44 represented purchases made outsidethe State. Its total sales for the same year amounted in value to$194,937.75, of which amount $3,500 was derived from sales topurchasers outside the State.Sun Tent, Mellus, Downie, and United are the four largest canvasgoods manufacturers in Los Angeles.California Canvas Jobbers Club,organized in 1934, in an unincor-porated association admitting to membership the canvas companiesand other canvas manufacturers in Los Angeles, California. Itfunctions primarily as an agency for arranging pool purchasing ofraw materials for its members and meets regularly for this purposeand to discuss business conditions in the canvas industry.Southern Californiansisa non-profit corporation, existing sinceOctober 23, 1937, by virtue of the laws of California. Its member-ship is limited to "persons, firms and corporations, residents of orqualified to do business in, or located, or interested in the State ofCalifornia."It offers two types of membership, "institutional" and"individual."The former is available to employers of other thandomestic or household labor and its dues incident in 1937 and 1938was calculated on the basis of 50 cents per month per employee ofsuch member.The latter is issued to individuals and requires thepayment of an initiation fee of $100.Applicants for membership SUN TENT-LUEBBERT COMPANY57expressly declare a belief in the objectives of Southern Californiansand pledge themselves to comply with and be bound by its articlesof incorporation and bylaws.At the time of the hearing, it was com-posed of approximately 440 institutional members and 50 individualmembers, representing together virtually every type of industry andbusiness in Southern California.The articles of incorporation of Southern Californians recite thatitwas formed to attain these objectives, among others : "to improve,stimulate and increase the volume of business and trade in SouthernCalifornia" by such means as may serve to attract "new business enter-prise";-"to cooperate in connection with the consideration of all socialand economic movements"; and to contribute from its funds "suchsums of money . . . as it may deem proper under all the circum-stances involved."In its answer to the complaint, Southern Californians alleged thatit "has lived up" to its Declaration of Principles and that it has "ingood faith observed them in carrying on all its activities."T. N. T.was incorporated on October 2, 1937, as a non-profit mem-bership corporation of California "exclusively for educational pur-poses."Membership in T. N. T. is open only to women, requires nodues payments, and obligates those to whom it is extended to pledgesupport of "the Industrial Peace Crusade of the Neutral Thousandsto safeguard the welfare of California women and children and toprotect the American Home." Its bylaws provide that "it will seekto demonstrate the futility and waste of industrial strikes in whichthe public and the families of the workers always lose."The extent of T. N. T.'s actual membership, if any, was not estab-lished at the hearing.Practically all its financial requirements weremet by Southern Californians until March 15, 1939, when it becameinactive.The Servicewas formed by Southern Californians on about April 1,1939, as a partnership consisting of G. L. Huff and Clay G. Pitten-house to carry on some aspects of the work previously done by T. N. T.It is- wholly supported by, and operates under the supervision andcontrol of, Southern Californians. In its answer, Southern Cali-fornians averred that the function of the Service is "to advise em-ployees with respect to their rights under the law and to aid them insocial, educational and related activities."M. d H.was incorporated in 1896 under the laws of California "tofoster and encourage commerce, to stimulate manufactures, and topromote the business interests of Los Angeles City and County andthe country tributary thereto" and for other purposes relating to thewelfare of business and industry in that area. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt admits to regular membership "any person, firm, association orcorporation doing a merchandising, manufacturing, banking, profes-sional or other business requiring employment of unskilled, skilled, orprofessional labor."Associate membership is open to "any person,firm or corporation engaged in the pursuit of any profession or calling"other than those specified as requisites for regular membership.Thedues of regular members are calculated on the basis of 50 cents peryear per employee, with a minimum per year of $24. The extent ofM. & M.'s membership was not revealed at the hearing.II.THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America, Local No. 99, affiliated with theCongress of Industrial Organizations, and Upholsterers InternationalUnion of North America, Local No. 15, affiliated with the AmericanFederation of Labor, are labor organizations admitting to membershipemployees of Sun Tent, Mellus, Downie, and United.Independent Canvas Workers Union, Inc., is an unaffiliated labororganization admitting to membership employees of Sun Tent, Mellus,Downie, and United.III.THE UNFAIR LABOR PRACTICESA. Domination and support of the Independent1.Events leading to the emergence and recognition of the IndependentAttempts to unionize the employees of the canvas companies weremade initially early in 1937, when the Textile Workers and the Uphol-sterers launched rival organizing campaigns, which became active andsentative of the Committee for Industrial Organization, as it wasthen called, being herein referred to as the C. I. 0., apprised Joseph S.Kirschberg, vice,president of Sun Tent acid president of the Club,of the state of organization among the employees of Sun Tent andof the intention of the Textile Workers to open bargaining negotia-tions.At Kirschberg's invitation to meet the other members of thecanvas industry, the C. I. O. representative addressed the Augustmeeting of the Club, attended by representatives of the canvas com-panies and other members, on the organizational plans of the TextileWorkers for the canvas industry. Thereafter both the TextileWorkers and the Upholsterers distributed leaflets outside the plantsof the canvas companies and proceeded to enlist members from amongtheir employees.All four employers were aware of the efforts of bothunions.At Sun Tent, Kirschberg collected and preserved large num-bers of pamphlets disseminated by both unions at that time.At SUN TENT-LUEBBERT COMPANY59United, representatives of the Upholsterers called on William E.Harvey, president, informed him of the progress of the campaign,and received assurance of his cooperation in the event of their enroll-ment of a majority of his employees.Aside from the showing thatthe Textile Workers had, by the end of November, secured 20 membersat Sun Tent, the success of the unions is not indicated numericallyin the record.Early in November and in the midst of the union campaigns, E. C.Everson, factory superintendent at Mellus, informed David C. Grif-fith, Evelyn McCullough, and Ben Masdeo, employees from variousdepartments in the plant, of their appointninent to a committee toform an "independent union" and of his plan to, have them meet"some men . . . who have had experience in organizing and whowill hell) you to form your -union."Griffith was the oldest employeein point of service in the cutting department and had been in theemploy of Mellus about 7 years.' A week or 10 days later, the com-mittee and 2 or 3 employees from each of -the other canvas companiesmet at noon in the chair department of Mellus. The 3 employeespresent on behalf of United and at least one of those representingeach of the other canvas companies performed supervisory functionsat their respective plants.As the employees were assembling forthe meeting, Everson introduced to them as "organizers" two indi-viduals named Clay C. Rittenhouse and Glancy Huff.The meetingwas called to order by Rittenhouse, who, after stating that his pur-pose in attending was to advise the group on how to form an "inde-pendent" union, launched into a history of his experience in formingand guiding another "independent" union, a discourse on the advan-tages to be gained from membership in an'unaffihated labor "organi-zation, and an exposition of the evils of membership in the C. I. O.He then asked the group to consider the question of forming an"independent" and suggested the selection of a committee to meetwith him for advice and assistance concerning the preliminary stepsto be taken.Huff also addressed the group and reviewed the ex-perience of both men in assisting other employees in the organizationof successful "independent" unions.The remainder of the meetingwas devoted to questions from the employees, some of whom askedwhether the proposed organization would correct the disparity ofwages in the four plants.Rittenhouse replied that he thought thatsuch result could be obtained through a contract with an "independ-ent" union.The employees thereupon returned to their respectiveplants.Although they had spent an hour and a half of their workingtime at the meeting, no deductions were made from their salaries forthat absence. 60DECISIONS OF NATIONALLABOR RELATIONS BOARDAbout a week later another meeting, attended by about 25 employeesand supervisors, was held after hours in the Me11us chair department.This time Rittenhouse, again accompanied by Huff, informed theemployees that he had discussed the question of wage differentialswith "the proper people" and that he thought that the matter couldbe adjusted through an "independent" union.When the employeesindicated their satisfaction with that aspect of the probable achieve-ments of the proposed organization, Rittenhouse again suggested theselection of a committee to handle, with his guidance, the problemof incorporation and offered to furnish membership applicationcards, the necessary bylaws, and free meeting facilities.On about December 5, 1937, the committee previously appointedby Everson met for two hours without loss of pay at T. N. T. head-quarters withWilliam T. Abbott, office manager of T. N. T., andwith Rittenhouse and Huff and explored the preliminary details oforganization.After discussing with the committee the advisabilityof incorporation, Rittenhouse announced to them that he had-alreadyarranged for the handling of the legal aspects of organization; there-upon, he accompanied the committee to the office of one Harry Alkow,an attorney.The committee retained Alkow to prepare the necessaryarticles of incorporation and bylaws.Three days later, Alkow filedwith the Secretary of State of California articles of incorporation,signed by the committee as the "Board of Representatives," and theIndependent officially came into existence as a non-profit corporationempowered to perform the usual functions incident to that type ofcorporate entity and established for the stated purpose of providingan opportunity for employees to deal with their employers "jointlyor otherwise" concerning wages, hours, and other conditions of em-ployment, promoting the well-being and happiness of its membersthrough social, recreational, and welfare pursuits, establishing "mutualconfidence and understanding" between employees and their em-ployers, entering into contracts to secure "the exclusive employmentby management" of its members, and participating in the adjustmentof disputes between its members and their employers.The bylaws,adopted by the Independent as prepared by Alkow, merely providedfor the manner of government of the Independent.Neither of thesebasic documents contained any provision relating to eligibility formembership.While the Independent was being incorporated and for several daysthereafter, the committee and those present at the first meeting inthe chair department devoted a great deal of time, and on one oc-casion an entire working day, to the solicitation of members at thecanvas companies during hours, application cards having been sup-plied by Rittenhouse or Huff.At Mellus, Everson and other super- SUN TENT-LUEBBERT61visory officials facilitated the work of the committee by soliciting-employees directly and turning over their signed cards to the com-mittee.At United, an employee who had been told by her immediate superior that membership in the Upholsterers would result in aclosing of the department in which she worked, was handed an appli-nation card by the supervisor in charge of the shipping departmentand was later asked .to sign it by the overseer under whom sheworked, the overseer stating that "he was in a hurry to get the appli-cation cards in and get the money" needed by the Independent todefray printing costs.At Sun Tent, both the head cutter and theforelady in charge of the power machine operators told an employeethat she had "better sign up" if she wanted to continue working.Employees who collected dues and initiation fees enjoyed similarfreedom and the same degree of cooperation by supervisors. In someinstances, employees who were deemed by Griffith or declared byMellus officials to be ineligible for membership because of the super-visory or other character of their work, nevertheless made financialcontributions to the Independent to help it-"get started."Pursuant to notices posted on the time clocks at the canvas com-panies, the first meeting of the Independent was held at T. N. T.headquarters early in December.At Sun Tent, the notice announcingthe meeting asked employees to "be there or else * * *." AtUnited, the notice appeared on a bulletin board thereafter used ex-,elusively for the posting of Independent notices.The meeting wasdevoted to the election of officers, to a congratulatory speech byRittenhouse, and to a general exploratory interchange of ideas onthe terms of a proposed contract to be submitted to the canvas com-panies.Griffithwas elected president, supervisory employees fromUnited and Sun Tent were elected vice president and secretary,respectively, and a Downie employee was elected treasurer.There-after,Rittenhouse terminated his connection with the Independent,and Huff assumed the dual role of "business agent" for the Inde-pendent and "impartial party" for both the employers and theIndependent.The first matter with which the Independent concerned itself afterits affairs had been turned over to Huff was the submission to theemployers of a proposed contract as to wages. hours, and working con-ditions.Terms were discussed at meetings in late December and early.January, and Huff incorporated the decisions reached and provisionswhich he independently deemed essential in a draft of an agreement.On January 6,,, 1938, Griffith sent the officials of each of the canvascompanies a letter, drafted by Huff and typed by a Mellus stenographerin her office at the plant during working hours, requesting theirattendance at a meeting at T. N. T. offices, at which the Independent- 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould present a contract "that we hope will meet with your ap-proval."Accordingly on January 11, representatives of the canvascompanies met with officers of the Independent at T. N. T. offices.Griffith opened the negotiations with the announcement that theIndependent represented a majority of the employees at each of thecanvas companies.Although it is not clear from the record thatthe Independent had at that time been designated by a majority ofthe employees at each or all of the plants, the employer representa-tives did not require Griffith to 'support his claim.The contractprepared by Huff was then discussed, and the employers indicatedtheir objections to the omission of piece work, adherence to seniority,minimum wage rates, and other terms which the Independent mem-bers considered vital.No agreement was reached at that conference.The employers thereafter presented counterproposals to Huff, whichthe Independent members discussed and considered at their separatemeetings, indicating their disapproval of those which were in facta rejection of their original demands.After several conferences, thecanvas companies and the Independent on or about February 7, 1938,consummated an agreement which was to remain in effect for oneyear.The minutes of the Independent meeting of February 22, re-port that Griffith read "the contract which,was signed by the severalemployers."There is no record of approval or ratification by themembership.During conferences and at their meetings, the em-ployees had relied heavily on the counsel and assistant of Huff, asmost of them and- their officers were without previous experience incollective bargaining.The contract as executed resulted in a uniformity of wage ratesand of other conditions of employment for all the canvas companies.It differed in the following important respects from the draft pre-pared by Huff and submitted on behalf of the employees at the firstand later conferences : Piece-work scales, which the employees wantedeliminated entirely as a method of wage determination, were, never-theless, to be established at the discretion of the canvas companiesfor all employees; maximum hours were higher than those requestedby the employees; the schedule of minimum wages and the rate forovertime were lower than those appearing in the first draft; therequest of the Independent for holidays with pay was not granted.For Mellus and Downie employees, who had prior to the consum-mation of the contract enjoyed higher rates of pay than the eiiiployeesof the other canvas companies and had been paid for holidays, thecontract resulted in a higher overtime rate but brought about a lossof pay for holidays, no change in wage rates for most employees,and a reduction in salary for some. For those employed by SunTent and United the contract yielded an increase in their wage rate SUN TENT-LUEBBERT COMPANY63equal to the. difference between their former rate and that alreadyprevailing at the other two canvas companies.Other terms incorpo-rated in the contract had already been operative at some of theplants; hence their inclusion merely crystallized thestatus quofor someemployees.During the first year of its existence, the Independent met regularly'without cost at the offices of T. N. T. under the guidance of Huff,who prepared the minute book and dues records and directed thecourse of the meetings.Notices of meetings were posted on the timeclocks at the four plants and dues were collected during workinghours.As revealed by the minutes of its meetings, the Independentconcerned itself principally with social and recreational functionsarranged by Huff and T. N. T., and only on two occasions consideredquestions relating to working conditions generally or arising underthe contract.Some of the provisions of the contract were in factnever complied with, as no machinery for the handling of grievanceswas made available to the Independent either in the basic documentsgoverning its operations or in the contract, and the Independent hadexpressly disabled itself under the contract from resorting to thestrike weapon.On a few occasions, employees who considered that.they had been unjustly treated appealed to Huff, who interceded ontheir behalf with the canvas companies.Two sections of the con-tra,ct were, however, assiduously accorded more than literal interpre-tation by the canvas companies : Paragraph 2. provided that allemployees hired after the date of the contract would apply for member-ship in the Independent within 15 days from the date of hiring.Paragraph 16 provided that "whenever practical, an employer need-ing help shall give preference to members of the I. G. W. -U. [theIndependent] in good standing. In practice these provisions wererelied upon by supervisors to compel persons already in the employof the canvas companies as of the date of the contract to join the,Independent as a condition of their continued' employment.4More-over, although the contract was silent on the subject of how vacancieswere to be filled, the canvas companies called upon Huff at T. N.,T.to supply them with new employees.In, addition to advising and assisting the Independent as to itsconduct and operations, Huff personally assumed the function ofprotecting the Independent from inroads which the Textile Workersand the Upholsterers were attempting to make among its members.In April 1938, Huff assembled' the United employees on the third4Moreover,the canvas companies required Huff to solicit new employees for membershipin the Independent.Thus, by letter of June 8, 1938,Downie submitted to Huff at T. N. T.the names of employees"who aie now eligible for membership"and requested him "to takethe necessary steps to interview these parties and advise us when these individuals takeout'their Union memberships."The letter closed.with thanks "for your cooperation in thismatter 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDfloor of the plant during working hours and told them that therewere some "rats" in the factory who were ready "to stab him in theback" and that he wanted it clearly understood that the Independentmaintained a closed shop and that any employee who belonged toany other, labor organization would be discharged. In November1938, when the Textile Workers exerted considerable effort to enlistemployees at Sun Tent, Huff called two meetings of those employeeson company time and property and urged them to remain in theIndependent, assuring them that the Independent would in its secondcontract parallel any working conditions which the Textile Workerscould obtain for them.In January 1939, as the term of the existing contract was drawingto a close, Huff presented to Griffith a draft of a second contract,which was read to the membership of the Independent.Approvalof the draft was deferred because of, the absence from the meetingof a majority of the members. On February 1, 1939, the canvascompanies and representatives of the Independent executed a secondagreement, which was in fact merely a renewal of the first contractand was to remain in effect until October 1, 1940, and then to beautomatically renewed from year to year unless written notice ofintention to modify or change was given by either party. It is notclear whether any negotiations were had between the parties priorto the signing of the new agreement.Moreover, the minutes of theIndependent do not show any approval or ratification of the agree-ment by the membership..Thereafter, the Independent continued to operate under the aegisof Huff until May 16, 1939, when a vote of abandonment was takenby the membership, who had become dissatisfied with the kind ofrepresentation available to them through the Independent.TheIndependent still exists, however, as a legal entity, for no certificateof its dissolution has been filed in accordance with the laws ofCalifornia.There is no conflict in the evidence as to the foregoing outline ofevents.Except as otherwise indicated, it is based on the testimonyof Griffith and other employees of the canvas' companies, as well ason the testimony of Rittenhouse and Huff and on T. N. T.'s records,all of which sources we credit in the respects heretofore related, asdid the Trial Examiner.2.Connection of the canvas companies, T. N. T., and M. & M. withthe Independent(a)Testimony of Rittenhouse and HuffRittenhousetestified as follows concerninghis first contacts withthe canvas companies and his participation in the eventswhich led SUN TENT-LUEBBERTCOMPANY65to the organization of the Independent : In November 1937, shortlyafter he and Huff had joined T. N. T.'s staff as "field organizers,"Bessie A. Ochs, general director of T. N. T., introduced him to oneRyerson of the industrial relations department of Al. & Al.A fewdays later, Ryerson informed Rittenhouse end Huff, in the presenceofWilliam T. Abbott, office manager of T. N. T., that he was workingwith the canvas industry to defeat a union drive and requested bothmen to establish, if possible, a single "independent" union for theentire industry.Ryerson submitted to Rittenhouse several lists ofemployees of the canvas companies and directed him to communicatewith Everson and other named employees whom he characterizedas dependable.Thereupon Rittenhouse and Huff called on Eversonat his home and stated- that Ryerson of Al. & M. had sent them tosee him.Everson replied that lie knew Ryerson, and the conversa-tion turned to the establishment of one "independent" union forthe entire industry.At the outset, Everson expressed concern aboutthe possible demands which the Textile Workers or the Upholsterersmight present to Mellus and stated that lie therefore considered anindustry-wide "independent" the only means of combat.The chiefobstacle envisaged by Everson to the formation of such an organiza-tion was the possible 'opposition of some of the canvas companiesto an equalization of wage rates for all four plants.The conferenceended with the understanding that Everson would consult theofficials of the other canvas companies' on the question of the projectedorganization and on the collateral issue of wage rates and wouldinform Rittenhouse and Huff of the results.Pursuant to instructions from Ryerson, Rittenhouse reported tohim the details of the conference with Everson, evoking the state-ment from Ryerson that he would attempt to induct the dissidentemployers to agree to a uniform wage scale. Several days later,Ryerson assured Rittenhouse concerning the canvas companies thatas quickly as the organization was set up and completed, why,they would get together and adjust the differences" in wage schedules.On .the day of the first meeting in the Mellus chair department, inwhich Rittenhouse and Huff participated to the extent already de=scribed, Everson telephoned Rittenhouse and invited him and Huffto attend a meeting which he stated he had arranged for represent-atives of the canvas companies' employees.After this meeting,Rittenhouse again reported to Ryerson that organization in accord-ance with the latter's plan would not be possible unless the questionof uniform rates was satisfactorily resolved, and again Ryersonasserted that no difficulty would be encountered on that score.Whenthe Independent was ready for, incorporation, Rittenhouse referredthe committee to Alkow, upon instructions from Ryerson.After the 66DECISIONS OF NATIONALLABOR RELATIONS BOARDfirst meeting of the Independent, Rittenhouse turned over the taskof directing its affairs to Huff.The testimony of Huff is substantially in accord with that of Rit-tenhouse as to the visit to Everson'shome and the meeting in thechair department:Hug did not deny,any part of Rittenhouse'sremaining testimony in this respect but merely stated that Ritten-house's knowledge was superior to his, as Rittenhouse had been incharge of the initial phases of the general assignment and Huff hadonly assisted him.Huff testified,moreover,that he had apprisedofficials of the canvas companies of his employment by T. N. T. whenhe dealt with them as "business agent" for the Independent and as"impartial party" in the mediation of disputes.(b)Testimony of the canvas companies,T. N. T., and M. & M.Representatives of the canvas companies disclaimed any connectionwith, or participation in, the formation or operations of the In-dependent.Everson, superintendent of Mellus, who was directlyimplicated by the undenied testimony of Griffith in the genesis of theIndependent,was not called as a witness.Lewis R. Mellus, presidentof Mellus, at whose plant the preliminary meeting of the employeeswith Rittenhouse and Huff was held, testified that his earliestknowledge of any move to unionize the employees was gleaned with-out comment from a casual remark made to him in passing byGriffith some time in the fall of 1937 that the canvas workers in LosAngeles were trying to organize; that on various occasions thereafterGriffith apprised him in the same manner, and again without com-ment from the witness, of the progress of the projected plan, thelast item of news thus transmitted having been of the incorporationof the organization; and that he and Everson merely exchangedinformation already imparted to each of them by Griffith.As forthe meetings held in the chair department, Lewis R. Mellus' furthertestimony is that he had been entirely unaware of that fact until ashort time before the hearing, when his brother Frank so informedhim.Frank Mellus, vice president of Mellus, testified that his firstofficial notice of the existence of a union at the plant came to himwhen he was notified by his brother Lewis that they were "going tosee about a contract with the union."Prior thereto, his testimonycontinued, he may have had some discussion with Everson on thesubject upon overhearing snatches of conversation among the em-ployees at the plant about an unidentified union, to which remarkshe paid very little attention because he had heard so much aboutunions all over the country.On behalf of Downie, Ernest W. Downie,itspresident,testifiedthat he had been given some inkling of the existence of the Independ- SUN TENT-LUEBBERTCOMPANY67ent when his brother Robert presented him sometime in December1937 with a copy of a proposed contrabt, which came to Robert in amanner unknown to the witness and concerning which Robert madesome continent which the witness was unable to recall. In fact,' this;respondent's president maintained, his earliest information that hisemployees were actually "in the Independent" was obtained at thefirst negotiating meeting in January 1938.Robert Downie, secretaryof Downie, testified that he knew of the Independent's formation onlywhen,he had been invited to attend the first negotiating conferenceby a person whose identity he could not recall; that he did not believethat he had discussed the invitation with his brother Ernest; andthat he had heard earlier in.a vague way about the presence ofsome of his employees, whose names he did not know, at a meetingin the Mellus chair department.Substantially similar testimony was given by the treasurer of SunTent as to when he definitely learned of the organization and birthof the Independent as an entity among his employees.The testimony of United's vice president is that sometime in De-cember 1937 he overheard statements by employees on the sellingfloor that an "Independent" union was in the process of formationbut that the first definite notice of the Independent's emergence as alabor organization among his employees was communicated to him inthe Independent's letter asking him to attend the initial negotiatingconference.Another United official testified that he had perhapsobserved a group of employees leaving the plant for a meeting atMellus but that the first reliable report concerning the Independentwas transmitted to him by United's vice president when the lattercommented to the witness that he supposed "we are going into aunion."That report, he asserted further, was substantiated bywhispering throughout the plant about the formation of the In-dependent.No attempt was made by any of the canvas company officials todispute the testimony of their employees concerning the unhamperedsolicitation of members and collection of dues on company time andproperty with the assistance of ranking supervisory officials, or con-cerning the open use of company time and facilities for meetingsand bulletins.Some officials merely denied having seen notices ofIndependent meetings posted in' the plant; others admitted observa-tion of occasional notices; and Sun Tent's treasurer testified that hehad seen a notice on the plant bulletin board on only one occasion,at which time he tore it down and reprimanded the supervisoryemployee who had posted it.The supervisory employee to whom,the reprimand was allegedly administered did not testify. In anyevent, the testimony of Sun Tent's treasurer, even if true, does not 68DECISIONS OF NATIONAL LABOR RELATIONS BOARD'conflict with the uncontradicted testimony of Sun Tent employeesthat Independent notices did in fact appear on the time clocks.The canvas companies, moreover, denied knowledge of any connec-with the government of its affairs and disclaimed any collaborationwith either organization in those respects.All testified that, althoughthey had participated in several conferences with Independent repre-sentatives and Huff at T. N. T. offices and had attended at least onesocial function arranged for the Independent at T. N. T. headquarters,they were wholly unaware of the fact that T. N. T. space was beingused on those occasions and merely believed that they were visitingpendent.All likewise claimed that they had had no dealings withRittenhouse; that they had met Huff for the first time at the initialnegotiating conferences; and that they were thereafter notified byHuff of his appointment as business agent for the Independent. Inthat capacity, they stated, Huff had enjoyed free access to theirplants, talked with their employees during working hours, adjustedwith company officials grievances arising under the contract withthe Independent, and supplied the',canvas companies, upon request,with new employees.As already indicated herein, in April 1938, whenthe Upholsterers was attempting to enroll the employees of United,Huff assembled them on the third floor, of the plant during workinghours, accused some of those present of being "rats," and threatenedwith discharge any employee who deserted the ranks of the Independ-ent for another labor organization.With respect to that incident,United's vice president testified that lie had learned from sourceswhich he. was unable to recall of Huff's visit to the employees butthat the witness had neither instructed Huff concerning the meetingnor learned of its character or results.The testimony of anotherUnited official is that he assumed that Huff had been accorded un-hampered access to the plant; that, whenever Huff appeared at theplant, the witness believed that his mission dealt with "some kind ofa union" and that he left the locale of "secret" meetings between Huffand the employees held during hours in the factory "until it wasover" because of a desire to accord the employees the freedom neces-sary to consider their private problems.There is no disagreement in the testimony of the canvas companyofficials that, about a month before the emergence of the Independent,a representative of Al. & M. had discussed with them their labor rela-tions problems; that soon thereafter they attended a meeting atM. & M. offices for the purpose of obtaining advice and guidance onhow to maintain the "open shop" in the canvas industry; and that onDecember 1. 1937, Sun Tent, Downie, and United joined M. & M., SUN TENT-LUEBBERT COMPANY69Mellus having been a member for many years.Robert Downie testi-fied that Downie enrolled as a member of M. & M. in order "to givethem financial support in the effort that they were putting forth inLos Angeles to keep Los Angeles an open shop town."Kirschbergof Sun Tent admitted having -met Ryerson at M. & M. offices beforethe emergence of the Independent, while Frank Mellus testified thathe might at sometime have met Ryerson under circumstances whichliewas unable to recall.The Trial Examiner found, and we agreeand find, that it was Ryerson who represented M. & M. in all dealingsbetween the canvas companies and M. & M.T. N. T.'s contentions paralleled and supplemented those of the can-vas companies.Both Bessie A. Ochs, general director of T. N. T., andWilliam T. Abbott, office manager of T. N. T., maintained throughoutthe course of their testimony that, while they knew that an "inde-pendent" had been established among the employees of the canvascompanies, T. N. T. had not taken the initiative in forming that organ-ization and had not at any stage consulted or communicated with thecanvas companies.T. N. T.'s policy, they insisted, with which all staffmembers were instructed to conform, was to avoid strictly any dealingswith employers and to offer guidance and assistance only to employeesat the latter's request.Moreover, they claimed, T. N. T. had neveractually formed "independent" unions but had in the early monthsof its existence advised employees, in response to their request, onthe mechanics of setting up such organizations.Neither witness was,however, able to recall a single specific instance of an employee appealto T. N. T. for guidance, advice, or assistance.When first asked about Ryerson's presence at T. N. T. offices, Ochstestified that she knew of his employment by M. & M. in 1937 and1938; that she had seen him at T. N. T. offices on several occasionswhen he had called upon her socially; that she could not rememberwhether such visits were made during November and December of1937; and that she did not recall that he had talked with her aboutthe canvas companies. In a later portion of her testimony, Ochsstated that, when Ryerson had called at T. N. T. offices, he had talkedonly with Abbott and that she was unable to recall whether she,or Rittenhouse, or Huff had ever participated in those conversations.Abbott testified that, starting late in 1937, Ryerson had "droppedinto" his office "very often" to talk about a "personal matter"; that,although Abbott knew in a general way that Ryerson was employedby M. & M., he never probed him concerning the character of hiswork; and that Ryerson at no time discussed with Abbott or Ritten'-house the formation, of "independent" unions.Asked directly bycounsel for the Board whether Rittenhouse had discussed with Ryer-433257-42-VOL 37-G 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDson in the presence of Abbott the question of the adjustment of-wagesin the canvas industry, Abbott replied :My answer to that would be no because if anything of that kindever occurred, which I have no knowledge of such thing everoccurring, it would not have been discussed before Rittenhouse;itwould have been discussed between Mr.Ryerson and myselfpersonally, and any information would have gone from myselftoMr. Rittenhouse.In answer to the question of whether he had ever heard Alkow'sname mentioned, Abbott replied that he had on one occasion, underthe following circumstances :As Abbott and Ryerson were leavingT.N. T. officers on their way to lunch, Rittenhouse asked Abbottwhether Ochs had made any provision for the retention of counselfor the incorporation of an "independent" whose identity Abbottwas unable to recall at the hearing.Whereupon, Ryerson suggestedthat there was an attorney named Alkow "right across the street"who would be able to handle "anything of that kind." Subsequently,and from time to time during the course of his testimony, Abbottmade statements which were entirely at variance with the testimonyherein summarized.Leslie Swabacker, T. N. T. publicity director in 1937 and 1938, testi-fied that he had seen Ryerson in long, whispered conversations withAbbott, Rittenhouse, and Huff every day from November 1937 toMarch 1938, a circumstance which had led the employees to refer tohim as "secret agent 1-9," and that Swabacker had inferred thatRyerson was collaborating with T. N. T. in the handling of labor-rela-tions problems.Ryerson did not testify.Fred R. Fysh, general manager of Al. &M., testified that Ryerson had at the time in question been a memberof Al. & M.'s industrial-relations staff, in which capacity he had per-formed the duties of "contacting employees, calling group meetingsof the concerns within the industries that he was assigned to, askingtheir cooperation in furnishing pay rolls, hours of work and work-ing conditions information, and advising and counselling employerson labor relations," on all of which he had submitted daily reportsto Fysh.Fysh denied, however, that Ryerson's duties required himto visit T. N. T. offices and stated affirmatively that he, Fysh, hadexpressly enjoined Ryerson from making such visits.The testimonyof Ebner Howlett, president of Al:. & Al. from September 1937 toDecember 1939, is that Ryerson operated pursuant to Fysh's con-trol and direction and that, as a member of M. & M.'s industrial-rela-tions staff, Ryerson might have visited plants encountering "labordifficulties." SUN TENT-LUEBBERT COMPANY71(c)Evidence emanating from T. N. T. and M. & M. files and othermaterial evidenceDocuments originating from the files of T. N. T. support and sup-plement the testimony of Rittenhouse and Huff and tend to discreditthe protestations of the canvas companies and the contentions of Ochsand Abbott.Both men testified without contradiction that they wererequired to prepare for the-files reports on their activities as field or-ganizers and that they usually dictated those reports to T. N. T. stenog-raphers, who later transcribed the dictation for them.Since, as therecord shows, these reports and other memoranda were removed fromthe files late in 1938 upon instructions from Ochs,5 counsel for theBoard introduced in evidence transcriptions of the stenographic notestaken by Virginia Lee Marshall and Lorna Brostrom, employed asstenographers by T. N. T. at all times herein material.Marshall andBrostrom identified the transcriptions as correct upon comparisonwith their stenographic notebooks.Both testified that most of theirdictation on "independent" unions had been given to them by Huffand Rittenhouse.A transcription of the stenographic notes containedin Marshall's notebook shows that on December 27, 1938, there was dic-tated to her in the course of her duties as stenographer for T. N. T. amemorandum to Robert Downie, manager of Downie, reading in partas follows :The company was threatened with invasion of the InternationalUnions.The management called on this office for advice as towhat procedure to take.The employees were brought together.and formed an independent union.A satisfactory agreement hasteen worked out by the management and the employees * * *Independent unions were formed in all of these companies [thecanvas companies].This union meets in this office two or threetimes per month.A member of this office acts as their laboradvisor. -A transcription of the stenographic notes contained in Brostrom'snotebook and her testimony in that connection disclose that some time5 Accoi ding to the testimony of Rittenhouse, which we believe as did the Trial Examiner,because it is corroborated and rendered plausible by other evidence sufficient to discredit thevague and conflicting denials of Ochs and Abbott, when an investigation of the activitiesof T N T by a subcommittee of the Senate Committee on Education and Labor was inuni-nent, records reflecting contacts between T N T and various employers and disclosing theformation by T N. T of "independent" unions at the request of employers were, on instruc-tions from Ochs, removed from T N T 's files and replaced by memoranda and reportsstating that all activities in this connection were pertouned solely for and at the request ofemployeesSome of the original iecords were, however, preserved by Rittenhouse, andothers nevertheless remained in the filesA few reports, which bear earmarks of ievnsion,or whnh were obviously prepared by T N 't' to conceal its contacts with employers arealso in evidenceWe do not, of course, regard these revised reports as authentic and.consequently, are unable to credit them 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween March 25 and April 26, 1938, there was dictated to her in thecourse of her duties as stenographer for T. N. T. a report which readsin part as follows :INDEPENDENT CANVAS WORKERS UNION :Several months ago this organization was set up in order to pre-vent unnecessary labor troubles * * *.***At the time this case was brought to the NeutralThousands, a very serious situation existed.The C. I. O. prac-tically had control and they had fully planned to strike all five 6of these companies in such a manner as to put them out of busi-ness if they did not accede to their demands and practically turnthem over to the C. I. O. by forcing the five organizations tosign closed shop contracts.We found upon investigation of thiscase, the main difficulty seemed to lie with two of the firms whodid not seem to be willing to pay the same wages or grant thesame hours of work as the other three organizations.Therefore,a meeting of the managements was called and after a great dealof discussion promises were exacted that they would meet the samewage schedule and working conditions as existed in the other threeorganizations.This was satisfactory to the employees of both thefirms in question.As a result the employees from the firms stoodwith the independent movement 100%.The organization wasformed, agreements drawn up in accordance with-the manage-ment's request and the independent organization recognized byall five concerned as the bargaining agency.Further doubt is cast upon the veracity of the canvas companies'officials and of Ochs and Abbott'by a memorandum, dictated by Ochsto Marshall some time during the early months of 1938 and addressedto Southern Californians, in which Ochs reported that the canvascompanies were desirous of expressing in some concrete form their"gratitude for the work done for them."'The further testimony of Rittenhouse, which is supported by docu-n1entary evidence from the files of T. N. T. and M.'& M., reveals asystem of close collaboration between T. N. T. and M. & M. in theformation of "independents," directly at variance with the positiontaken by T. N. T. and M. & M. officials. The testimony of Rittenhouseand the documentary evidence by which it is supported may be sum-marized as follows: In August 1937, while Rittenhouse and Huffwere engaged in promoting so-called "independent" unions for anU It appears from the record that the independent was originally planned to include theemployees of a fifth canvas employer not named in the complaintTAs hereinafter shown, the Club, of which the canvas companies were members, joinedSouthern Califon mans in May 1938 SUN TENT-LUEBBERTCOMPANY73organization known as the League of Independent Unions,' Fysh,in an interview with Rittenhouse at M. & M., arranged to refer tothe League of Independent (Unions any requests that might be filedwith M. & M. for the initiation of employer-controlled organizations.Thereafter, and until Rittenhouse's employment by T. N. T. on Novem-ber 1, 1937, Fysh requested Rittenhouse to interview managementrepresentatives or designated employees and to set up or revive "inde-pendents" at four named plants.'When Rittenhouse and Huff joinedT. N. T.'s staff to devote themselves exclusively to the formation of"independents," Abbott instructed them to restrict themselves in allcases to dealings with employees, explaining that he, Abbott, would"take care of the employer situation, or the employer contacts" andwould submit to Rittenhouse and Huff the names of employees "tocontact in the various industries."Ochs advised Rittenhouse thatall requests from Fysh were to be made directly to Abbott, fromwhom Rittenhouse was to take instructions.The advice of Abbottand Ochs reflected a disagreement between T. N. T. and M. & M. onthe division of functions between the two organizations which was soonresolved by the assignment of Ryerson to T. N. T. offices to work withAbbott in directing the activities of Rittenhouse and Huff.Almostdirectly after; Ryerson's first visit to T. N. T. offices, he requestedRittenhouse, in the presence of Abbott, to confer with named repre-sentatives of management in the wine industry and with Everson ofthe canvas industry on the introduction of "independents" amongtheir employees and to report back to Ryerson.1' In addition, Ritten-8The "independent"union technique was first peifected by Rittenhouse and Huff underthe auspices of the League of Independent Unions and was later adopted by T. N. T. whenithired these men.°The fist assignment was to call on the general manager of the Oriental Rug CushionCompany at Vernon, California, "pertaining to the establishment of an independent unionat the plant "The second, made in October 1937, was to attend a meeting of the UnitedPai eel Delivery employees and hell) them"establish or reestablish" an "independent "Thethird direction was to consult a named employee and a named executive at the AndrewJergens Company plant at Burbank,California,on the restoration of an "independent"which the employees had voted to abolishIn the fourth instance, the iequest dealt withColumbia Mills of Los Angeles, where a strike was in progressT N T.'s records showthat Rittenhouse and Huff successfully prosecuted their assignments in the last two in-stances and that "independents" subsequently emerged at those plants pursuant to the7N T formula"That Ryerson was assigned by Fysli at that time to break a strike at the Padre Vine-yard Company is not disputed and is supported by 1l & 1l records, as well as by the testi-mony of Rittenhouse, Huff, Abbott, and Fishwith the cooperation of the president ofthis plant, Rittenhouse succeeded in establishing an "independent "When other wine pro-ducers evinced reluctance to follow the example of the Padre Vineyard Company, 1l & 31called two meetings of the wine Producers of Southern California, an employers' associa-tion,which Abbott attended upon invitation of M & ATBoth Ryerson and Howlett,president of 1l & 11 , addressed the second meeting on the work of T N T and the generallaboi situationIn a monioiandnm, dated November 30 1937, Abbott reported with respect to the secondmeeting that"while it was impossible in a gathering of this kind,to discuss openly thefiction benig taken by the Neutral Thousands in the adjustment of the economLc situf.tion,the members were given to understand that this organization was working in perfect bar- 74DECISiIONS OF NATIONAL LABOR RELATIONS BOARDhouse was instructed to continue the work he had started for Fysh. Atthis time, Rittenhouse was also engaged in sponsoring an employer-supported "independent" at a milling company, in compliance witha request by the chief of M. & M.'s industrial-relations department,,who had explained to Rittenhouse that there was "quite a programput into effect out there" by the A. F. of L. For several months,Rittenhouse and Huff reported to Ryerson and Abbott on the progressof their assignments and received instructions from them to establishother "independents."Reports prepared by T. N. T.'s staff on their labor-relations worklend credence to the testimony of Rittenhouse on the genesis of theIndependent and indicate the established technique used by Ritten-house and Huff in effectuating Ryerson's instructions with respect tothe Independent. These reports, particularly those prepared by Rit-tenhouse and Huff on their activities as field organizers, reveal theperfection of T. N. T. of an "independent" union formula and yielda wealth of information on the practical application of that formulaby T. N. T. in collaboration with M. & Al. The formula and thetechnique by which it was applied may be described as follows: Em-ployers confronted by the initiation of organizational activity amongtheir employees, or by possible or actual strikes, or by a demand forthe continuance of a contract entered into with the A. F. of L. or theC. I. 0., turned to T. N. T. or M. & M. for advice and assistance indevising a means of combat. Thereupon, Abbott, or Rittenhouse, orHuff proceeded to investigate the situation and to determine the ad-visability of introducing an "independent" union among the employeesin question. If the initial organizational activity appeared serious orthe strike showed signs of 'being successful, if other conditions ap-peared favorable, and if the employer showed a willingness to accordT. N. T. complete cooperation, Rittenhouse or Huff, upon instructionsfrom Abbott and Ryerson, immediately launched the organization ofan "independent." 11 They proceeded to consult "key" employees des-loony and cooperation with all of the oiganizations foamed for that purpose . . . It wassuggested by Mr Ryerson, that ,Inv of the individual members who had any questions toash legarding the Neutral Thousands and the work thev propose to do get in touch withme, personally, after the close of the meetingSeveral of the members came to me afterthe meeting had adjourned, and, I now feel that tine situation is entirely cleared and therewill be no further difficulty in protecting the wine industry of Southern Califoinia "How-ever, the joint efforts of the H & Al and T N T yielded no results in the wine industrygenerallyThe "m dependent" formed at the Padie Vmelard Company was later disestab-lished by order of the Board entered upon a stipulation of the parties involvedSeeMatterof Padre Vineyaid CompanyandIi leeryWoihebaUnion, LocalNo21286,it N. L R B.112111The following ai e summaries of typical reports prepared by Rittenhouse and Huff, ofT N T compliance with the employer appeals made under the circumstances related in the-textMany knittingmills requested T N T help "in working out their difficulties whichhave been caused by both the A F of Land C L O " An "independent"was there-after formed and "there are no labor troubles existing in this organization."The SUN TENT-LUEBBERTCOMPANY75.ignated by the employer and Ryerson as reliable, to undermine the-confidence of the employees generally in the national organization-hicll was attempting to enroll them, and to suggest, finally, that onlywan "independent" union could grant them security of employmentthrough respectable and dignified representation..In the absence of strong employee opposition to the suggestion, withthe aid. of the "key" employees, and under the persistent guidance ofRittenhouse or Huff, an "independent" soon came into existence as anon-profit corporation.'2Thereafter Rittenhouse or Huff assumedcontrol of the organization, for, as Rittenhouse explained in a memo-randum to Ochs on December 27, 1938, "Many of these employeeslacking leadership depend upon the members of the staff of T. N. T.to guide them in holding their organization together. The remarkhas often been made by the managements" of the industries in which"independents" were organized "that their organizations would notlastwithout the guidance and cooperation given them by the staff'members of the Neutral Thousands." In their conduct of the affairsof the "independent," both men Were astute to- eschew and discourage'any action which might lead to preoccupation with working condi-tions or a demand for a collective agreement and diverted the group,.with the aid of T. N. T.'s facilities, to social and recreational pursuits.Tones 'Knitting Mills, however, could not be helped out of its difficulty because it refusedto agree to the formation of an "independent"Certain leaders" in the citrus industry asked T N' T "to step into the picture andattempt to do something that will in some way protect the industry" against organi-zational efforts of the A 1+' of L and the C I 0*******Upon an appeal to T N T by the management of the Biltmore Florists for assist-an(,( in settling their labor problems, the eniploees were formed into our "independent,"a device which ' blocked out the International UnionIDuring a strike, the management of the Vernon Nussbaum Company called uponT N T to form it group "that would settle then labor difficulties "An "independent"was formed and work was resumedUnder similar circumstances, an "independent"came into existence at the Columbia Mills and "the company have been very high intheir praise of the work" done by T N T******An offlcialtof the National Venetian Blind Company informed Rittenhouse that, ifthere was any possibility of getting out "from under the 3oke' of a contract the com-pany had signed with the A F of L, he would welcome the advent of an "independent"and requested Rittenhouse "to keep in close contact with the situation" so that an"independent" might be foi med "as soon as possible "12The following summaries of T N T reports indicate some of the circumstances underwhich organization of an "independent" was not undertakenA conference between Rittenhouse and the officials of five wholesale canvas com-panies revealed that the number of employees was too small to warrant the formationof an "independent "The same reason was assigned by Abbott in a memorandum toOchs dealing with the Mayfair Hotel whose owner had appealed to T N T during thecourse of a strike*******With respect to the appeal of the manager of Weiner Dried Fruit Products Company,Rittenhouse reported to Abbott on June 16, 1938, that an interview with the managerhad led him to believe that T N T. would not be successful "in warding off labordisturbances " 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDOnly where a collective agreement appeared to either of the fieldorganizers or to the employer to be the sole means of preventing de-fections to genuine labor organization were the employees encouragedto demand an agreement.13 To create the impression among the em-ployees that they were in fact bargaining with their employers, andat the same time, to assure employers that the "independents" werenot turning into true collective bargaining agencies, the field organizerin charge of a particular "independent" simultaneously assumed theconflicting roles of "business agent" for the "independent" in its deal-ings with the employer and "impartial party" or mediator for both.sides in settling disputes between them.Employees for whom an".independent" was created were insulated against the possible. dis-ruptive Influence of new employees by means of Al. & M.'s employmentservice,which, upon the request of employers for new employees,supplied, wherever possible, members of "independents" who had beenlaid'off at other plants. "Independents" were organized in accordancewith the T. N. T. technique in a variety of industries in SouthernCalifornia and were kept alive by T. N. T. as long as the circumstances-which brought them into existence persisted or until the employeesrecognized their futility as a collective bargaining agency.An analysis of the practical operation of the T. N. T. techniqueis to be found in a memorandum from Ochs to Southern Califor-nians, dictated by her to Marshall early in 1938, from which thefollowing are excerpts :I am inclined to believe that these independent associationshave been somewhat misunderstood by certain employers in LosAngeles.We do not at any time suggest a contract.We believethis is bad for both employer and employee.We do not evenurge the employer to recognize this independent group in anyway unless it becomes necessary * * *. I can honestly say thatin practically every case we have had pass through our officesthat these independent organizations are two-fold in purpose :first, to unite the employees of any specific industry to protecttheir organizations against the inroads of either of the bigunions, and through this standing together say to the employer,"We are standing with you in this matter and intend to bargainwith you."******13The execution of a contract by the canvascompaniesand the Independent is explainedin a memorandumdictated to Brostrom in March or April 1938 as the result of "the insist-ence of the management,an actionwhich we advisedagainst,and which has caused a g, eatdeal of confusion."' SUN TENT-LUEBBERTCOMPANY77,One employer came into our office last week.When I askedhim how things were going, lie said, that was why he was callingon us.They seem to be going much too smoothly.He saidhe couldn't help but be suspicious because he hadn't had a par-ticle of trouble since we got his plant open, and he gave theNeutral Thousands the credit for getting the plant opened.This company I am referring to is a national organization andImet the general manager from the East about a week ago.He said, "Mrs. Ochs, our organization has spent thousands ofdollars attempting to draw up a perfect contract between em-ployer and employee.We have written and rewritten six dif-ferent contracts, none of them workable.Then I talked with aman from your organization and he gave me the program wearenow operating on, and it is absolutely working100%. * * *That Ochs' report to Southern Californians of employer apprecia-tion for T. N. T.'s services was not merely self-serving is evidentfrom a letter written to T. N. T. by the president of a fruit-packingcompany at whose plant T. N. T. had organized an "independent"in reply to an appeal by the management during a strike called bythe A. F. of L. for recognition.The letter reads as follows :Your organization certainly acted in a bolstering capacitywhen some of our help needed bolstering up during the strike.-Some of our girls were intimidated to the point where theyreally needed an outside force to keep their courage up.Atother times too, your work has been up to expectation when weasked for aid.We feel that it is just too bad that your organization was notas big and stroDig as it is today, when we first had our trouble 14We know that had it been, it would have been just that much,more valuable to us.We feel that your organization today has grown to be strongenough so that your aid to people who are persecuted and har-assed, can really be outstanding.Again wishing to thank you and also to say how nice it is.to have an organization such as yours to call on in time of need,we wish to remain,That T. N. T. and M. & M. collaborated in the introduction of"independent" unions among business and industrial entities in14 According to the daily reports of Rittenhouse and Huff, this employer had earlier beeninvolved in a labor dispute but had considered the establishment of an "independent" asinndvlsable at that timeSubsequently, as shownbya memorandum from Rittenhouoe toAbbott, dated March 14, 1938, and by the former's report of December 27, 1938, an ' inde-pendent" was formed under the aegis of T. N. T upon an appeal by the management duunga strike that T. N. T. form a group"that would settle their labor difficulties " 78DECISIONSOF NATIONALLABOR RELArTIONS BOARDSouthern California appears not only to be established directly bythe testimony of Rittenhouse and by the documentary evidence here-inbefore summarized but is also to be inferred from the generalpolicy and program of both organizations.There is no dispute inthe evidence that M. & M. and T. N. T. have publicly declared them-selves protagonists of the "open shop" and that in' 1936 M. & M.reorganized its staff and redirected its activities toward the end ofestablishing the "open shop" in Los Angeles and its environs. InSeptember 1936, M. & M. publicized that policy in a "Declarationof Principles," which it described as "essential to peace and stabilityin industrial relations and to the general welfare of the community"and which it pledged itself to maintain, offering its facilities andservices "to employer and employee alike."M. & M.'s officials in-sisted at the hearing that the term "open shop," as advocated bythem, connoted a policy of employment not conditioned on member-ship in a labor organization.However, publications issued by M.& M. to its members and to other employer groups and documentsfrom M. & M.'s files show that in practice the "open shop" policyespoused by M. & M. was designed to cover a deliberate anti-unionpolicy.-Specifically, it was directed at defeating the right of em-ployees in Los Angeles and its environs to self-organization andcollective bargaining through representatives of their own choosing.M. & M. sought to impose this policy on the labor relations of busi-ness and industry by means of a general propaganda campaign de-nouncing all unions as mere instruments of "racketeers" and "pro-fessional organizers" who prey upon employers and employees alike,declaring that membership in a union is not necessary for the en-joyment of "any real or fancied benefits" under the Act, and exhort-ing employers to deal only with their own employees "rather thanindirectly through an outside organization."Simultaneously,M.& M. launched an intensive drive among industry and business forthe formation of trade associations, ' whose members pledged them-selves to maintain the "open shop" and to deliver materials throughpicket lines, at the request of M. & M.",Direct strikebreaking serv-15That such as the usual intent of the `open shop" policy is well establishedFor exam-ple, the Bureau of National Allan s, Inc , in its "Primer of labor Relations," defines "openshop" as "Plant where employees are declared by the employer to be tree to join anyunionIn practice it tends to mean a shop or plant where unions ate kept out "The term"union" used in this context, denotes, of course, the bona fide labor organization, notcontrolled of dominated by the emploor10The success of the drive is reflected in the following excerpt from the minutes of theOctober 8. 1936, meeting of 11 & M's board of directorsAs a result of the Association's [M & _M 's] campaign manyindustrieshave definitelycommitted themselves to maintain open shop conditionsThe milk industry hasformed an industrial association for that particular purpose as has the bakery groupThe wholesale food distributors are planning on forming it similar organization.Thelumber industry has agreed tb maintain the open shopThe greatest pressure is onthe trucking industry due to the tie in of the Truck Drivers Union with themaritime SUN TENT-LUEBBERT COMPANY79iceswere also made available to M. & M. members.17 In addition,M. & M. maintained, a free employment bureau for the placementof nou union employees, particularly at strikebound plants and atentities where an "independent" had been organized.Like Al. & AT., T. N. T. devoted itself to promoting the "openshop" by continued and widespread attacks on both the A. F. of E.and the C. I. O. as forces inimical to "industrial peace," by publicappeals to employee groups to abandon those organizations and to`band together as "independent" unions under the aegis of T. N. T.,and by repeated exhortations to employers to recognize and deal with"independent" unions as the only means of attaining "industrialpeace".in Southern California.(d),Conclusions as to credibilityThe Trial Examiner refused to credit the protestations of thecanvas companies, and their testimony in support thereof, that theyhad not participated in the formation of the Independent and thatthey had in no way cooperated with T. N. T. and M. & M. Con-cerning the testimony of Ochs and Abbott, the Trial Examinerfound their statements to be impossible of credence because they were"so at variance with the documentary evidence" and were in no wiseborne out by the record.His rejection of Fysh's testimony is ex-plained in the Intermediate Report as follows :Without going into a detailed discussion of Fysh's testimony, itshould be noted that his testimony and demeanor on the standreveal an evasiveness and reluctance to testify, 'together witha convenient lack of memory when questioned by Board's counselas contrasted to a' directness and volubility when questioned bythe M. & M.'s counsel.A comparative analysis of the testimonyis given by Rittenhouse and Fysh reveals the inconsistency andimplausibility of the latter's testimony. . . .He credited Rittenhouse's testimony where uncontroverted and ac-cepted it as the true recital of the facts where it conflicted with thetestimony of the canvas companies, Ochs, Abbott, Fysh, and other wit-nesses because he found that Rittenhouse had testified "in a consistentand- forthright manner" - and that his testimony "was supported byunion.It is known that there is an agreement whereby the San Pedro truck driversunion has agreed to cooperate fully with the maritime union in case of a waterfrontstrike.The trucking industry, however, has stated that with proper, provision forprotection in the event of a strike they will move merchandise to and from Llie docks.17The indiscriminate offer by M & M of its strikebi caking services evoked the protest ofone of its own members, who, in a letter to Fysh, dated Febiuary 21, 1939, decried the fur-'rushing of stilkebreakers "to one of the most unfair employers of labor in the City of LosAngeles ' 80DECISIONS OF NATIONALLABOR RELATIONS BOARDdocumentary proof and by the admissions and statements of others,most of whom were in the category of hostile witnesses."We agree with the Trial Examiner and reject the testimony of thecanvas companies, Ochs, Abbott, and Fysh. Inconsistent, implausible,vague, and incomplete on its face, their testimony is entirely dis-credited by the documentary evidence emanating from the files ofT. N. T. and M. & M. and by the public utterances and announcedpolicy and program of both organizations.Moreover, the failure ofEverson, plant suuperintendent of Mellus, to testify leaves entirelyuncontradicted the testimony of Rittenhouse and Huff concerning thepreliminary steps taken in introducing the Independent.Similarly,the failure to call Ryerson as a witness must under the circumstancesbe construed against the respondents. particularly M. & M.Rit-tenhouse's version of the events is, on the contrary, amply supported.bydocumentary evidence, by uncontroverted surrounding circum-stances, and by the admissions of hostile witnesses, among whom weplaceHuff.We consequently accept as true the testimony ofRittenhouse.We find, therefore, that the canvas companies sponsored the forma-tion of the Independent and, enlisted the services of T. N. T. andM. & M. in establishing the Independent, in -administering its affairs,and in contributing support to it.(3)Connection of Southern Californians with the IndependentSouthern Californians contended at the hearing that, although ithad financed the activities of T. N. T. and had made large contribu-tions to M. & M., it exercised no control over the activities of eitherorganization and is, hence, not answerable for whatever conduct inwhich its beneficiaries may have engaged in connection with theIndependent.The undisputed testimony of canvas-company officials and a mem-orandum from Ochs to Southern Californians establish the fact thatthe canvas companies joined Southern Californians in May 1938, andregularly thereafter during the life of the Independent paid the re-quired membership dues, amounting to the total combined sum of$574.81, because of their approval of Southern Californians'- programand out of gratitude for the services which they believed SouthernCalifornians had enabled T. N. T. to perform on their behalf inestablishing and maintaining the Independent.1'That circumstance"It is, moreover, to be noted from testimony which we believe that, on numerous occa-sions, when Rittenhouse and Huff were assigned to form "independent" unions or otherwiseto handle labor problems of employers who were not members of Southern Californians,they customarily laid the foundation for membership and thereafter promptly referred theprospects to Southern Californians for solicitation SUN TENT-LUEBBERT COMPANY81and the purpose and program to which Southern Californians wasdedicated, as well as other evidence concerning its relations withT. N. T. and M. & M., negative Southern Californians' claim and con-vince us that it supervised and directed the affairs of T. N. T. andM. & Al. and sponsored the formation of, and rendered financial assist-ance to, the Independent.Although Southern Californians' officers stated that its purposewas not inconsistent with the legislative policy of self-organization oflabor and that its function, as conceived by its founders, was merely"to inform the public what was going on" in the filed of labor rela-tions and "to bring pressure to bear upon employers who did notproperly compensate their employees," documentary evidence consist-ing of literature issued by Southern Californians, speeches deliveredby its officers, and reports prepared by its staff disclose a considerablybroader program, of which the objectives testified to were merelyminor and subsidiary aspects.The evidence shows conclusively thatSouthern Californians came into existence in October 1937, and there-after continued to exist, primarily for the purpose of augmentingand financing the, efforts of Al. & Al. and T. N. T. in establishingthe "open shop" in Southern California as a means of combat againstorganized labor and that the objectives testified to constituted some ofthe lesser means by which that purpose was sought to be achieved.Thus, soon after the emergence of Southern Californians, Al. & M.'spresident, who together with several members of M. & M.'s boardof directors and other businessmen had actively promoted the neworganization, announced at a meeting of M. & M.'s board of directorsthat Southern Californians had been "set up to act in the capacityof a Community Chest for labor problems, and to coordinate theefforts of all existing employer groups."On November 29, 1937,Southern Californians' program committee reported the approvalby the executive committee of,a policy of cooperating "to the fullestextent" with the "expanded program" of Al. & M. and T. N. T., towhich Southern Californians pledged its support as soon as fundswere available.At a meeting held on December 13, 1937, for thepurpose of enlisting members, Southern Californians declared itspurpose to be "to provide a United Front for business and industryagainst the unlawful and violent methods of professional, outside,racketeering labor leaders, and against the imposition by them ofthe ruinous closed shop" and extended "an urgent invitation to joinin a fight to make this area industrially free-where industry mayflourish, and where every worker will have opportunity for employ-ment under the best possible conditions."The means by which theseobjectives were to be attained were not disclosed to the audiencebecause, as explained by its president at the meeting, "For manifest 82DECISIONS OF NATIONALLABOR RELATIONS BOARDreasons it would not be wise to reveal such plans or strategy at thistime."In a letter 'dated December 21, 1937, soliciting membershipsamong "all the more important" executives of business and industry,Southern Californians epitomized its purpose as being "to meet or-ganizationwith organization,"which, under the circumstances,clearly implies a concerted effort to interfere with the rights guaran-teed to employees by the Act.As soon as sufficient funds had been accumulated in membershipdues, Southern Californians began to contribute monthly to M. & M.the sum of $2,000 and to finance all the activities of T. N. T.FromMarch 1938 to February 1939, M. & M. received outright contribu-tions from Southern Californians totaling $23,000, and, in addition,by joint arrangement of both organizations, Southern Californiansdonated to M. & M. on behalf of those who maintained membershipsin both organizations the annual clues required of them by M. & Al.The moneys contributed to M. & Al. directly were used in part forthe expansion of its industrial-relations department in which Ryer-son worked.That Southern Cali fornians supervised the expenditureof the funds thus contributed by it and directed the labor-relationswork of M. & M. is plain from the fact that from 1937 to 1939 eightmembers of the board of directors of Al. & M. were also on the boardof directors of Southern Californians and is evident from the minutesof a joint meeting of the executive committees of both organizations,held on January 10, 1938, at which the chairman of Southern Californiiuis' board of directors presided.The purpose of the jointmeeting was, as stated in the minutes signed by Southern Califor-nians' secretary, to consider a report of a "cooperative program"for both organizations.The meeting adopted a resolution permit-ting members of Al. & Al. who were prospective members of SouthernCalifornians but who were unable to pay the required dues of bothorganizations to be relieved of one month's clues to Southern Cali-fornians as a perquisite of continued membership in Al. & M.- Otherresolutions, dealing with the program to be undertaken by Al. & Al.,were also adopted, the following being material and relevant:M. & M. was to continue its free employment service, to expand its'Investigation, Law Enforcement, and Legal Counsel Departments,to relinquish its publicity activity to Southern Californians, whichcould "head up" all publicity, to furnish all estimate of costs tocarry on the expanded program, and to table the execution of its10Subsequently,at a joint meeting of both executive committees, it was decided to extendthis benefit of dual membershipto all M &Illmembers,regardless of financial position,and Southern Californians was directed to advise those of its members who belonged toM & AI todeduct the amount of their annual duespaid toM & Al. from the dues payableto Southern Californians SUN TENT-LUEBBERT COMPANY83"open shop" policy with respect to a named industry until SouthernCalifornians had made a preliminary survey of that industry.As ' of March 15, 1939, when T. N. T. closed its offices, SouthernCalifornians had expended on its behalf through direct contributionsand through the assumption of its expenses the approximate sum of$87,000, which represented over one-fourth of the total contributionsmade by Southern Californians from 1937 through 1939.20With thefunds thus received T. N. T. maintained its staff and devoted itselfin the various ways already described to banishing the A. F. of L. andC. I. O. from Southern California and to the furtherance of its "incle-pendent" union program.Memoranda and reports prepared byT. N. T.'s staff and by Southern Californians and the credible testimonyof Rittenhouse and other witnesses show that all phases of T. N. T.'swork were scrutinized and supervised by its benefactor.Early in theexistence of T. N. T., Ochs transmitted to Southern Californians'executive committee a detailed prospectus of work contemplated, dis-cussing at length the "independent" union formula and program. Inaddition, T. N. T. submitted to Southern Californians for its approvalan itemized monthly budget of proposed expenditures.Each state-ment thus prepared covered the salary of Abbott, Rittenhouse, andHuff.Among the items charged to T. N. T. on Southern Californians'books and paid by Southern Californians is that of $13,436.25 for pub-licity.The main theme of T. N. T.'s publicity was in essence the"open shop" principle as advocated by Al. & Al., supplemented by anappeal for the "independent" union formula as the sole means ofachieving stability in labor relations.The principal media throughwhich T. N. T. made this theme articulate were bulletins and otherliterature and the radio.In the preparation of publications, T. N. T.'sdirector of publicity relied upon literature issued and sent to him bySouthern Californians and Al. & M.Radio programs were approvedin advance by a joint committee representing T. N. T., M. & M., andSouthern Californians, appointed by Southern Californians' presi-dent.On at least one occasion a radio program, devoted to publicizingthe Independent as a model of employer-employee cooperation, wasconducted under the auspices of T. N. T. after having been reviewedby the joint committee.Another item paid by Southern Californiansis that of $709 for legal services rendered to T. N. T. in connection withthe incorporation of and advice to "independents."Southern Californians also supervised the general activities ofT. N. T.'s staff through the coordinating work performed by J. L.Vain Norman, who served as "contact man" between the two organlza-20Except for the proceeds of a trust fund established for T N T by various businessunits and exhausted about six weeks after T.N T's incorporation,T N T was entirelyfinanced by Southein Calitoinians 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDLions.In that capacity, according to the testimony of Rittenhouseand documentary evidence, lie discussed with Rittenhouse and Huffthe details of their work in forming and directing "independent"unions and received reports from Ochs on the general program andprogress of T. N. T.As is apparent from Rittenhouse's testimony,which we believe, as did the Trial Examiner, Van Norman also actedas final arbiter of disputes between T. N. T. and M. & M. on the divisionof functions between the two organizations in forming "independent"unions at the request of employers. It was after such dispute had beensubmitted to Van Norman that Ryerson was assigned to T. N. T. toact as liaison officer between T. N. T. and M. & Al. in directing theformation of the Independent and of other groups pursuant to T. N. T.formula.Southern Californians did not rely solely on the reports of VanNorman and T. N. T.'s staff for assurance as to the wisdom of itsinvestments in T. N. T., for on two occasions it retained the services,of outside investigators to examine the extent of T. N. T.'s membershipand to take inventory, and appraise the results, of its activities.Thefirst investigation was conducted early in 1938 by Harold L. Pierce,who interrogated all employees concerning the character and extentof their work and to whom Rittenhouse gave a full and accurate ac-'count of his activities as field organizer.Upon the conclusion of hissurvey, Pierce prepared and submitted to Southern Californians areport of his findings and recommendations.Although requested bycounsel for the Board to produce the report, both T. N. T. and SouthernCalifornians claimed that they had been unable to find the originalor a copy.A transcription of a portion of the stenographic notesof Marshall, T. N. T. stenographer, was thereupon introduced by coun-sel for the Board, concerning which Marshall testified that it wasa correct transcription of dictation given to her by Pierce in March1938.We find that the transcription is that of the report preparedby Pierce and submitted to Southern Californians.The report cov-ered in detail the labor-relations activities of T. N. T.; pointed toT. N. T.'s success in dealing with employers who had come to it "whenapparently all other organizations had failed them"; called attentionto "leaks of confidential information" on the "coordinating activities"of Southern Californians and T. N. T.; and concluded that T. N. T."is a very valuable agency if it is given opportunity for impartialcarrying on of the work already started under proper guidance andbudgets."The second investigation, conducted in the summer of 1938 in thesame manner as, but more thoroughly than, the first, was occasioned,according to the undenied testimony of an official of Southern Cali-fornians, by a difference of opinion among the members of the board SUN TENT-LUEBBERT COMPANY85of directors on whether T. N. T. should be permitted to continue itswork in forming and guiding "independents."Although a reportwas again prepared for Southern Californians,, it was not producedat the hearing, each organization repeating the claim of unsuccessfulsearch.It is reasonable to assume, and we find, that the second reportdealt with all activities undertaken and performed-by T. N. T., includ-ing particularly its work in connection with "independent" unions.No change in the character or scope of T. N. T.'s activities resultedfrom these reports, and Southern Californians continued its financialcontributions without reservation until January 1939, when SouthernCalifornians began to consider the wisdom of maintaining T. N. T.as a separate and dependent organization.According to his testimony,which we believe in this respect, as did the Trial Examiner, RandolphVan Nostrand, a member of Southern Californians' staff, was directedat that time by Southern Californians "to go over and make a surveyof the situation, report back as to the advisability, either of carryingon with the financial contributions to the Neutral Thousands or aban-doning such contributions, or whether, in my opinion, it would be rightfor Southern Californians, Inc. to take over the work of The NeutralThousands." In executing his assignment, Van Nostrand moved into1'.N.T. offices and assumed direct supervision of its affairs.Duringhis sojourn at T. N. T. offices, he discussed with Rittenhouse and Hufftheir work-with "independent" unions and directed them to compilefor his consideration a comprehensive report on all their activitiesin that respect since their employment by T. N. T.On January 19,1939,Van Nostrand prepared and submitted to the president andsecretary of Southern Californians and to Van Norman a writtenanalysis of his survey, from which the following are excerpts :Mr. Abbott acts as office manager and also is supposed to workwith employers'in labor difficulties, where Huff or Rittenhousework with employees.Messrs.Huff and Rittenhouse are handling independent em-ployee contacts and I have personally checked 6 companies wherethey have aided, employers and I have found their work veryhighly praised by management as well as by employees.******The work with the independent employees is by far the bestaccomplishment of the organization and is almost wholly creditedtoMr.Huff.I have a feeling that the present set-up andmethod of handling it is rather dangerous, but believe that alabor conciliation work that could be carried on would be veryvaluable.433257-42-voi, 37--7 86,DECISIONSOF NATIONAL -LABOR RELATIONS BOARDMy conclusion is that the saving factor of the situation is theemployee work, * * - *.In the event T. N. T. continues as an arm of the S. C. I., Isuggest a program based on fundamental Americanism withthe -emphasis on personal freedom.Some steps have alreadybeen taken to make T. N. T. a clearing house for information inconnection with subversive activity,industrial disputes and alliedsubjects.** - *On March 1,1939, Southern Californians,at its annual meeting,enunciated a program for the ensuing year embodying all the ele-ments which had characterized the work of T. N.T. and M. & M.On March 15,1939, Southern Californians withdrew its support fromT. N. T., and Ochs,Rittenhouse,and Huff were employed directlyby Southern Californians.We find that Southern Californians,by its financial support ofM. & M. and T. N. T. and by its supervision and direction of theiraffairs,,sponsored the formation of the Independent,controlled itsadministration,and contributed financial support to it.(4)Participation of the Service in the administration of theIndependentIn its answer,the Service admitted that it was organized and wasbeing whollysupportedby SouthernCalifornians but denied that ithad committed any of the unfair labor practices alleged in the com-plaint.Southern Californiansaverredin its answer that the func-tion of the Service had been "to advise employeeswith respect to,their rightsunder the law and to aid in social,recreational and.related activities."Accordingto the testimony of Rittenhouse,which we believe, asdid theTrialExaminer,and which is supported by documentaryevidence, the Service was brought into existenceby Southern Cali-fornians under thefollowingcircumstances:After T. N. T. hadbeen abandoned,Van Nostrand directed Rittenhouse and Huff toestablish a new entitythrough which they couldcontinue to super-vise and keep,alive "independents"already established pursuant tothe T. N. T. formulaand explained to them that he would partici-pate in the determination of policy for, and in the direction of theaffairsof, the projectedorganization.Thereupon,Rittenhouse andHuff formed a partnershipunder thename of"EmployeesAdvisoryService" and movedinto new headquarters.It is undisputed thatthe salaries of Rittenhouse and Huff and all expensesincurred bythe Service were paidby SouthernCalifornians and that SouthernCalifornianshas directedand controlled the affairsof theServiceand has been fully informed of its activities. SUN TENT-LUEBBERTCOMPANY87As is apparent from a memorandum from Van Nostrand to SouthernCalifornians, datedMarch 24, 1939, the changeof organizationalidentity did not alter the nature of the pursuits to which Rittenhouseand Huffhad devoted themselves for T. N. T. As in the past, theycontinued to confer with employers, to form "independent"unionsand -allied organizations, and to direct their affairs pursuant to theprogram developed- by T. N. T. There is no disagreement' concerningthe fact that Huff proceeded with his work as "impartial party" and"businessagent" for the Independent; that he exerted considerableeffort to keep it alive in'the face of renewed drives by the TextileWorkers and the Upholsterers; and that until shortly before May 16,1939, when its members voted to withdraw from the Independent,it used the headquarters of the Service without cost as a meeting place.According to the uncontroverted testimony of Rittenhouse andHuff, which we believe, as did the Trial Examiner, after the respond-ents had been notified in May or June 1939, of the filing of chargesin this proceeding; Van Nostrand instructed the two men "to lay offthe Independent unions, have nothing to do with them, and not sayany more" to the employees "than the employer can" and "as quicklyas possible turn the independent unions into clubs or societies orassociations ..."We find that the Service, aided by Southern Californians,inter-fered with the administration of the Independent and contributedsupport to it.(5)Participation of the Club in the formation and supportof the IndependentThere is no controversy concerning the fact that canvas-companyofficials discussed the Independent at meetings of the Club; that theClub convened at T. N. T. headquarters on May 9, 1938, to considerbusiness "of vital importance to the entire industry"; that the Clubjoined Southern Californians as an institutional member on April 20,1938, and resigned in March 1939; and that it was charged with legalfees incurred by the canvas companies in connection with the negotia-tion of the second contract with the Independent.With respect to the first two items of evidence, there is no showingthat the-Club took any official action concerning the Independent orT. N. T. or that the Club's real purpose, or its business generally, wasdirected to the handling of questions dealing with the labor relationsof the employees of its members.While the Club's membership inSouthern Californians is evidence of its ostensible official support ofthe Independent, the record does not show that the Club paid therequired'dues out of its general funds or that it assessedallmembersfor such payments; the evidence merely shows that the canvas com- 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDpanies paid over to the Club monthly sums calculated, in accordancewith the dues requirements of Southern Californians,, on the basis ofthe number of persons in their employ, and that the Club, which wasbilled by Southern Californians, remitted to Southern Californiansthe monies thus paid to it by the canvas companies.As for the legalfee charged to the Club, it is clearly established by the record that,although the Club was billed for this item, the canvas companies infact transmitted the entire amount of the fee to the Club.In view of the state of the record, we agree with the Trial Examinerand do not find that the Club interfered with the administration ofthe Independent or contributed support to it.(6) Conclusions as to the participation of all the respondents (exceptthe Club) in the formation, administration, and support, of theIndependentThe canvas companies contend in their brief before the Board thatthe evidence is insufficient to^support the allegations of the complaintas to them.M. & Al. and-Southern Californians argue in their briefsthat they cannot properly be found to have contravened the Actbecause, being "civic" organizations, they are not "employers" withinthe meaning- of the Act and are, hence, not subject to the Board'sjurisdiction.Al.& Al. claims, moreover, that, concedingarguendothe Board's jurisdiction over it, the evidence is inadequate to connectitwith the formation or administration of the Independent, as thereis an affirmative showing that T. N. T., M. & M., and Southern Cali-fornians performed distinct and separate functions entirely incon-sistentwith any combined or collaborative effort on their part tobring about the advent of the Independent.Therefore, Al. & M.nnaintains, if Ryerson engaged in any conduct with respect to theIndependent, his acts are not attributable to M. & Al.. for they wereforeign to its operations and were clearly outside-the scope of hisauthority as an employee of Al. & Al. Southern Calif ornians arguesfurther that, even if the Act were applicable to it and assuming ashowing of its direction and control of the affairs of T. N. T. and theService, no order could validly be directed to it, since the recordreveals no unfair labor practices by its beneficiaries.We are unable to agree with any of these contentions.The recordshows beyond any doubt that the Independent came into being asthe joint effort of all the respondents, except the Club, and as anintegral part of a general scheme or plan of all the institutional re-spondents, except the Club, to lend their services to employers ineffectuating the "open shop" program throughout Southern Califor-nia.The canvas companies, confronted in the fall of 1937 by immi-nently successful organizing campaigns of the Textile Workers and SUN TENT-LUEBBERT COMPANY89theUpholsterers, turned to M. & M., an avowed protagonist andactive executor of the "open shop," for advice -and assistance indefeating the attempts of tlieir employees at' self-organization andToward thitt end, they became members ofM. & M. and placed their labor problems in the hands of Ryerson,whoni we find from all the evidence to have acted at all times hereinmaterial within the scope of his duties as a member of M. & M.'sindustrial relations staff.When Ryerson recommended as the most sat-isfactory solution a single "independent," to be formed and governedin accordance with T. N. T. formula, the canvas companies readilyagreed and offered their cooperation and support to T. N. T.'s fieldorganizers, thereby facilitating the establishment of the Independentand insuring the prompt conscription of their employees as membersof the inchoate organization.21Thereafter, with the aid of T. N. T.and pursuant to its established piocechure, the canvas companies suc-ceeded in imposing upon the Independent basic documents whichdisabled it from acting as the freely chosen representative of theemployees.Moreover, by permitting Huff to assume the dual andconflicting roles of "business agent" and "impartial pai ty," a circum-stance which resulted, together with other elements of connivance, ina spurious collective bargaining relationship, the canvas companies,together with T. N. T., sought to insulate their employees againstthe influences of genuine labor organizations.With every phase of its existence and operations thus determinedand controlled directly and indirectly by the canvas companies, theIndependent could at no time seek to overcome the disparity of bar-gaining power between it and the canvas companies and to estab-lish itself as the true representative of the employees. In essence,it served merely as an instrumentality for enforcing the "open shop"among the canvas companies. It was out of gratitude for thisresult, and because of a desire for its perpetuation, that the canvascompanies were impelled to join Southern Californians and to con-tribute to it the sum of $574.81. It was also, however, a recogni-tion of this result and of the function which the Independent wasperforming that finally led the employees to abandon the Independ-ent in May 1939.The part played by the institutional respondents, except the Club,namely, M. & M., T. N. T., Southern Californians, and the Service,21The uncontioverted evidence as to the preliminary meeting in the Mellus chair depart-ment, the vauous Corms of supervisory support accorded the Independent, the solicitationof members and dues on company time and property, and the free and unhampered use ofworking time for the conduct of the Independent's affairs by its members generally and byHuff in particular would, of course,standing alone,amply support a finding of contraven-tion of Section 8 (2) of the Act by the canvas companiesInternational Assn of Machin-ists v.N. L. If.B , 311 U. S72 , H. J. Heinz Co. v. N. L. R. B ,311 U S. 514 ;N. L. R. B.v. Link-Belt Co.,311 U. S 584. 9oDECISIONS OF NATIONALLABOR RELATIONS BOARDin bringing the Independent into existence, and in causing it to re-main in existence, as an instrumentality of the canvas companies toenforce the "open shop" and thereby to defeat the rights guaranteedto the canvas companies' employees by the Act is clear and unmistak-able.M. & M., to whom the canvas companies first appealed, formu-lated the plan for combatting the efforts of the Textile Workers andthe Upholsterers.T. N. T., in accordance with M. & M.'s instructionsand under the general supervision and direction of Southern Cali-fornians, executed the plan and maintained a constant vigil over itsresults.The Service assumed the role formerly played by T. N. T.when the latter was abandoned by Southern Californians.Finally,Southern Californians approved the plan and provided the financialmeans for its continued execution.Thus, all institutional respondents but the Club participated asagents of the canvas companies in the scheme pursuant to which theIndependent was formed, controlled, and supported.Consequently,although the institutional respondents may, as they claim, be so-called "civic" organizations, we nevertheless find them to be "em-ployers" of the employees involved herein, within the meaning ofSection 2 (2) of the Act, as they acted "directly or indirectly" inthe interest of the canvas companies, who are, of course, clearly"employers" within the meaning of the Act.22 Indeed, the historyof the Independent constitutes but one of many similar chaptersin the contemporary annals of the coordinated industrial relationsactivities of the institutional respondents.We find that all the respondents (except the Club), acting inconcert, have dominated and interfered with the formation andadministration of the Independent and have contributed financialand other support to it, thereby interfering with, restraining, andcoercing the employees of the canvas companies in the exercise ofthe rights guaranteed in Section 7 of the Act.B. The discriminatory lay-off of Melvin AubuchontAubuchont was first employed by the respondent Sun Tent in June1933 as a cutter's helper and thereafter performed various othertasks throughout the shop, on the floor and in the paint department,-until his promotion to the position of cutter.Except for a lay-off,of 5 months during the first year of his employment, for a month'swork at another plant in 1936, and for a few days when there wasno work, he was employed continuously until December 6, 1937,-the, date of his lay-off, with which' we are here concerned.He was22N.L. R B. v. Grower-Shipper VegetableAss'n,122 F(2d) 368(C C. A. 9),enf'g asmod,Matter of Grower-Shipper Vegetable Association,et al andFruit and VegetableWorkers' Union of California, No. 18211,15 N L.R B. 322 SUN TENT-LUEBBERT COMPANY91admittedly a good- worker, and his rate of pay had been increasedby about 20 cents an hour by the time of his lay-off.Early in 1937, Aubuchont joined the Textile Workers, which hadat that time inaugurated its campaign among the canvas companies,and he thereafter successfully solicited for membership 16 of the 20Sun Tent employees who had joined the Textile Workers by the timeof his lay-off.At a meeting of the canvas-company employees heldin the Mellus chair department toward the end of November 1937for the purpose of promoting the Independent, and in the presenceof the foreman under whom he worked and at whose behest he hadattended, Aubuchont alone openly opposed as "more or less a fakeunion" the organization proposed by Rittenhouse and Huff ; talkeddisparagingly of T. N. T.; and stated that the Textile Workers was"the best organization for the workers to get into."Soon thereafter,he failed to attend the first meeting of the Independent, for whicha notice signed- by his foreman and reading "Be there or else-"had appeared on the plant time clock.On December 6, 1937, William M. Luebbert, treasurer of Sun Tentand its official directly in charge of production, informed Aubuchontthat he was being laid off "because of the slackness of, work" andthat he would be recalled later.Only four other employees werelaid off at that time, all of them members of the Textile Workers.Of the employees retained, whose work Aubuchont could have, andhad in past years, performed, several were junior to him in point ofservice.A new employee was hired on February 1, 1938, as a cutter's-helper, a position occupied by Aubuchont before he became a cutter.On February 7, 1938, the date of the first agreement with the Inde-pendent, Aubuchont was restored to his employment, at which time hewas compelled to join the Independent upon the representation ofhis foreman that Sun Tent had become a "closed shop" plant.The foregoing findings are based upon Sun Tent's records andupon the uncontradicted testimony of Aubuchont, which is in severalrespects corroborated by the testimony of Griffith, president -of theIndependent, and by that of Rittenhouse and Huff, all of which,sources we, like the Trial Examiner, credit.Aubuchont claimed that, if business was in. fact slack, he shouldhave, in accordance with Sun Tent's policy, been assigned to otheravailable work or a system of rotation, applied at other times, shouldhave been followed.Luebbert, who had informed Aubuchont of his lay-off, testifiedthat Aubuchont "had done everything from sweeping the floor tocutting"; that-he rated him as at least "a fair average worker orbetter," stating that he considered two other cutters to be superior;.that Aubuchont was the only cutter, laid off at that. time; that others 92DECISIONSOF NATIONALLABOR RELATIONS BOARDwith less seniority, whose work Aubuchont had previously performed,had not been laid off; that he could not explain why a cutter's helperwith considerably less seniority had been retained in preference toAubuchont ; and that the only reason for hiring a new employee onFebruary 1 was the need for a cutter's helper. Joseph S. Kirschberg,vice president of Sun Tent, testified that he considered Aubuchont"a very good boy," against whom he had "not a thing in the world";that Sun Tent's business was seasonal, the season starting normallyin January but having started a month late in 1938; and that all thecanvas companies customarily laid off employees at the end of theseason, except that in 1938 a system of rotation of work was inaug=urated: under the contract with the Independent.We are unable tocredit Kirschberg's statement that the rotation system was introducedfor the first time after the initial contract with the Independent, andwe accept as true the testimony of Aubuchont that the system hadbeen in effect at Sun Tent at the time of his lay-off, for the agreementas executed provided merely for the continuance of the system atthose plants where it had already been in operation and did notrequire its introduction for the first time at any of the canvas com-panies.Kirschberg did not, moreover, explain the selection ofAubuchont for lay-off, rather than any other employee with lessseniority, or the failure to assign him to other available work forwhich he was qualified.Sun Tent's failure to produce records in support of its contentionthat business was slack at the time of Aubuchont's lay-off ; the uncon-troverted showing that only five employees, all of whom were mem,-bers of the Textile Workers, were laid off at that time; and Kirsch-berg's testimony that the 1938 season started later than usual lead usto conclude that Sun Tent has failed to show that its production wasin fact low on December 6, 1937, the date of Aubuchont's lay-off.Moreover, assuming an adequate showing of lack of business, we findthat Sun Tent has failed entirely to explain its retention of junioremployees, its failure to follow the system of rotation of work, andits hiring of a new employee before Aubuchont's recall to work.We consequently find from the uncontroverted evidence concerninghis advocacy on behalf of the Textile Workers, his outspoken oppo-sition to the Independent, and the circumstances immediately sur-rounding his lay-off and his recall to work that Aubuchont was laidoff during the formative period of the Independent and was not rein-stated until after the consummation of the first contract solely for thereason that Sun Tent sought to remove from the plant the one influencewhich might interfere with or disrupt its plans for the prompt emer-gence of the Independent as the answer to the campaign of the TextileWorkers.Our finding in this respect is further supported by evi- SUN TENT-LUEBBERT COMPANY93deuce, which we believe, that after his reinstatement Aubuchont'sactivities on behalf of the Textile Workers were closely watched, bythe plant foreman and by Huff, the latter having on one occasionwarned Aubuchont that his continued support of the Textile Workerswould result in the same penalty he had already suffered on December6, 1937.We find that, by the lay-off of Aubuchont, the respondent Sun Tenthas discriminated in regard to his hire and tenure of employment,discouraged membership in the Textile Workers, and encouraged mem-bership in the Independent, and has thereby interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.The complaint alleged that all the respondents, acting in concert,discriminated against Aubuchont in regard to his hire and tenure ofemployment.The record does not support this allegation and weconsequently find, in agreement with the Trial Examiner, that therespondents other than Sun Tent have not discriminated againstAubuchont.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents (except the Club),described in Section III above, occurring in connection with the opera-tions of the respondent canvas companies, described in Section I above.have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. TIIE REMEDYHaving found that all the respondents (except the Club) have-engaged in certain unfair labor practices, we shall order them to ceaseand desist therefrom, and to take certain affirmative action which wefind will effectuate the policies of the Act.We have found that all the respondents (except the Club), actingin concert, have dominated and interfered with the formation andadministration of the Independent and have contributed supportto it.We shall, accordingly, direct each of them to cease and desistfrom these unfair labor practices and from the conduct which resultedin the concerted violations ofthe Act.Thus, we shalldirect thecanvas companies, who jointly, and in various ways, enlisted the aidof the institutional respondents in introducing and supporting theIndependent as an 'instrumentality for defeating the rights guaranteedto their employees in the Act, to cease and desist from dominatingand interferingwith the administration of the Independent, from 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDconfederating or conspiring with each other, or with the institutionalrespondents, or with any other individual- or group, for similar un-lawful purposes, and from contributing support to such organizationsfor similar unlawful purposes. In addition, in order to free theiremployees from the continuing effects of the unfair labor practicesfound, we shall direct the canvas companies to disestablish com-pletely,23 and to withdraw recognition from, the Independent as therepresentative of any of their employees, and to cease giving effectto any contract or arrangement entered into with the Independentas such representative, without prejudice, however, to the assertionof any legal rights acquired by the employees under such agreements .21Thus, we shall also direct the institutional respondents, who, actingdirectly and indirectly in the interest of the canvas companies,variously aided and assisted in'interfering with the self-organizationof the employees of the canvas companies by establishing and sup-porting the Independent, and directing its affairs, to cease and desist'from such unfair labor practices and from the conduct which broughtabout the concerted violations.Moreover, as we have found, the unfair labor practices committedby the respondents with respect to the employees of the canvas com-panies were in fact executed as an integral part of a coordinatedscheme or plan designed by the institutional respondents as a meansof assisting all employers of Southern California in interfering with,restraining, and coercing their employees in the exercise of the rightsguaranteed to such employees under the Act.Such coordinated plan,if again applied, will inevitably bring about a further concerted vio-lation of the Act, similar in kind to the unfair labor practices found.Since the institutional respondents have publicly and persistently in-vited all employers of Southern California to enlist their servicesin introducing such plan among their employees, it is reasonable toassume, and we find, that the institutional respondents are fullyequipped for, and ready to proceed with, the commission of similarunfair labor practices with respect to the employees of other employers,unless ordered to refrain from so doing.25We, therefore, deem itnecessary to prevent the, commission of such similar unfair laborpractices by the institutional- respondents, acting in the interest of23As already stated,although the Independent was apparently abandoned by a vote of itsmembership'inMay 1939, it has in fact,according to the testimony of Griffith never beendissolved as a corporate and legal entity. It may, consequently,be revived unless the can-vas companies are directed to disestablish it completely.?,'National Licorice Company v.N. L. R.B.,309 U S. 350.21 SeeNational Labor Relations Board v. L'xprese Pub'ishing Co,311 U S 426.AlthoughT. N. T. became inactive in March 1939,shortly,before the Service was formed, it maynevertheless be revived by Southern Californians or any other group at anytimewithrespect to the,Service,it is clear that Rittenhouse is no longer employed by it as a partnerbut such circumstance does not operate to disable the Board from directing an order to-the'partnership.Cf. NL. R. B. v. Colten,105 F.(2d) 179(C. C. A. 6). SUN TENT-LUEBBERT COMPANY95-other employers, and we shall, accordingly, order such respondentsto cease and desist from in any other manner, severally, jointly, orin concert with other employers, interfering with the rights guaran-teed to employees in Section 7 of the Act. Toward the same end,we shall direct the institutional respondents to notify all personsto whom they,have offered their illegal plan that they have in effectabandoned such plan.While the complaint alleged that all the respondents had dis-criminated againstMelvin Aubuchont with respect to his hire andtenure of employment, we have found that only the respondent SunTent has engaged in such discrimination.We shall, accordingly,dismiss the complaint in this respect as to all respondents, save SunTent, and shall order Sun Tent to make whole Aubuchont for anyloss of pay he may have suffered by reason of his discriminatory lay-off by payment to him of a sum of money equal to that which liewould normally have earned as wages from December 6, 1937, toFebruary 7, 1938, less his net earnings during that period .21,Since the Club has not engaged in unfair labor practices, we shalldismiss the complaint as to it.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.TextileWorkers Union of America, Local No. 99, C. I. 0.,Upholsterers International Union of North America, Local No. 15,A. F. of L., and Independent Canvas Workers Union,Inc., are labororganizations,within the meaning ofSection 2(5) of the Act.2.The respondents Southern Californians, Inc., The NeutralThousands, G. L. Huff and Clay C. Rittenhouse,doing business asEmployees Advisory Service, and Merchantsand Manufacturers As-sociation of Los Angeles are employers of the employees involvedherein, within the meaning of Section 2 (2) of the Act.3.By dominating and interfering with the formationand adminis-tration of the Independent and by contributing financial and othersupport to it, all the respondents (except the Club) have engaged inand are engaging in unfair labor practices, within themeaning ofSection 8 (2) of the Act.2'By net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for Sun Tent, which would not have been incurred but for his unlawful lay-offand the consequent necessity of his seeking employment elsewhereSeeMatter of CrossettLumber CompanyandUnited Bi otherhood of Carpenters and Joiners of America,Lumberand Sawmill Workers Union,Local S,590,8 N. LR B.440.Monies received for workperformed upon Federal,State, county,municipal, or other work-relief projects shall beconsidered as eainmgs.SeeRepublic Steel Corporation v. N L RB, 311 U S. 7. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARD4:By interfering with, restraining, and coercing the employees ofthe canvas companies, in the exercise of the rights guaranteed inSection 7 of the Act, all the respondents (except the Club) haveengaged in and are engaging in unfair labor practices, within themeaning of Section 8 (1) of the Act.5.By discriminating in regard to,the hire and tenure of employ-ment of. Melvin Aubuchont, the respondent Sun Tent has engaged inand is engaging in unfair labor practices, within the meaning ofSection 8 (3) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.7.The respondents Mellus, Downie, United, Southern Californians,T. N. T., the Service, and M. & M. have not engaged in unfair laborpractices within the meaning of Section 8 (3) of the Act.8.California Canvas Jobbers Club has not engaged in unfair laborpractices within the meaning of the Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that : .1.Each of the respondents, Sun Tent-Luebbert Company, MellusBrothers & Company, Inc., Downie Brothers, Inc., and United Tentand Awning Company, Ltd., all of Los Angeles, California, and therespective officers, agents, successors, and assigns of each of them,shall :a.Cease and desist from :(1)Dominating or interfering with the administration of Inde-pendent Canvas Workers Union, Inc., or with the formation or admin-istration of any other labor organization of their employees and fromcontributing financial or other support to said Independent CanvasWorkers Union, Inc., or to any other labor organization of theirrespective employees;,(2)Giving effect to the contract of February 1, 1939, with Inde-pendent Canvas Workers Union, Inc., or to any extension, renewal,modification, or supplement thereof, or to any superseding contract;(3) In any manner combining, confederating, or conspiring, di-rectly or indirectly, with each other or with Southern Californians,Inc., The Neutral Thousands, Inc., G. L. Huff and Clay C. Rittenhouse,doing business as Employees Advisory Service, Merchants and Manu-facturersAssociation of Los Angeles, or any other individual orgroup, for the purpose of interfering with, restraining, or coercing SUN TENT-LUEBBERT COMPANY97their respective'employees in the exercise of the rights guaranteed inSection 7 of the Act;(4) In any manner contributing financial `support to, or solicitingthe aid and assistance of, Southern Californians, Inc., The NeutralThousands,-Inc., G. L. Huff and Clay C. Rittenhouse, doing busi-ness as Employees Advisory Service, Merchant and ManufacturersAssociation of Los Angeles, or any other individual or group, forthe purpose of interfering with, restraining, or coercing their respec-tive employees in the exercise of the rights guaranteed in Section 7of the Act;(5) In any other manner interfering with, restraining, or coercing'their employees in the exercise of the right to self-organization, toform, join, and assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the Act.b.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Withdraw all recognition from Independent Canvas WorkersUnion, Inc., as the representative of any of their employees for thepurposes of dealing with each or all of the canvas' companiesconcerning grievances, labor disputes, rates of pay, wages, hours ofemployment, or other conditions of employment, and completelydisestablish Independent CanvasWorkers Union, Inc., as suchrepresentative;(2)Post immediately in conspicuous places at their respectiveplants, and maintain for a period-of at least sixty (60) consecutivedays from the date of posting, notices to their respective employeesstating (1) that the canvas companies will not engage in the conductfrom which they are ordered to cease and desist in, paragraph la(1) to (5), inclusive, of this Order ; (2) that the canvas companieswill take the affirmative action set forth in paragraph lb (1) ; andthat the contract of February 1, 1939, with Independent CanvasWorkers, Inc., and any extension, renewal, modification, or supple-ment thereof, will not be given effect by any of the canvas companies.(3)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, whatsteps each of the canvas companies has taken to comply herewith.2.The respondent Sun' Tent-Luebbert ,Company, Los Angeles,California, its officers, agents, successors, and assigns, shall, in addi-tion, cease and desist from discouraging membership in TextileWorkers Union of America, Local No. 99, C. I. 0., or any other labororganization, of its employees, by discriminating in regard to hire 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDor tenure of employment, or any term or condition of employment;make whole Melvin Aubuchont for any loss of pay he may havesuffered by reason of his discriminatory lay-off by payment-to himof a sum of money equal to that which he would normally haveearned as wages from December 6, 1937, to February 7, 1938, lesshis net earnings during said period; and insert in the notice whichit is directed to post in paragraph lb (2) of this Order the state-ment that it will not engage in the -conduct from which it is hereinordered to cease and desist, that its employees are free to becomeand remain, members of Textile Workers Union of America, LocalNo. '99, and -that the respondent Sun Tent will not discriminateagainst any employee because of membership in or activity on behalfof that organization.3.Each of the respondents, Southern Californians, Inc., The Neu-tralThousands, Inc., G. L. Huff and Clay C. Rittenhouse, doingbusiness as Employees Advisory Service, and Merchants and Manu-facturers Association of Los Angeles,. and the respective officers, di-rectors, partners, agents, successors, and assigns of each of them,when acting severally, jointly, or in concert with the canvas com-panies, or any other employer, as agent for or in the interest of, thecanvas companies, or any such other employer, shall:a.Cease and desist from:(1)Dominating or interfering with the administration of Inde-pendent Canvas Workers Union, Inc., or with the formation or ad-ministration- of any_ other labor organization of the employees ofthe canvas companies, or any other employer, and from contributingfinancial or other support to said Independent Canvas WorkersUnion, Inc., or to any other labor organization of the employeesof the canvas companies, or of any other employer;(2)Soliciting and collecting funds from the canvas companies,or any other employer, to be used in whole or in part for the purposeof interfering with the rights guaranteed in Section 7 of the Act;(3) In any other manner interfering with, restraining, or coercingthe employees of the canvas companies, or of any -other, employer,'in the exercise of the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining, or other mutual aid and pro-tection, as guaranteed in Section 7 of the Act;b.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1) Immediately send notices in writing through the United States SUN TENT-LUEBBERT COMPANY99on its mailing list, including the canvas companies, stating that eachof them will not engage in the conduct from which it is ordered tocease and desist in paragraphs, 3a (1) to (3) inclusive;(2)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days-from the date of this Order, whatsteps it has taken to comply herewith.IT IS FURTHER ORDEREDthat the complaint be,and-it herebyis, dis-missed against California Canvas Jobbers Club.AND IT Is FURTHER ORDERED that the complaint,in so far as italleges violations of Section 8 (3) of the Act, be, and it hereby is,dismissed against all the respondents but Sun Tent.MR. GERARD D. REILLYtook no part in the consideration of theabove Decision and Order.